         Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 1 of 109



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION




VLSI TECHNOLOGY LLC,
               Plaintiff,
                                                          Case No. 6:21-cv-299

       v.


INTEL CORPORATION,
               Defendant.




    [REQUESTED] PROPOSED JURY CHARGE WITH VLSI OBJECTIONS TO INTEL’S

                                   PROPOSED INSTRUCTIONS

       VLSI respectfully submits the parties’ proposed preliminary and final jury instructions with

VLSI’s objections.1 Text in instructions that appears in black is agreed. Text that appears in red

is proposed by VLSI and objected to by Intel. Text that appears in blue is proposed by Intel and

objected to by VLSI. Text appearing in brackets is alternative text provided by the parties (red for

VLSI, blue for Intel).

       VLSI reserves all rights to amend, add, or remove instructions, including in response to

Intel’s failure to abide by its own case narrowing proposal after VLSI provided Intel with its

narrowing positions.



1
 VLSI requested that Intel provide its objections so that the parties could file a single joint submission,
as was done in the -057 case. Intel stated that it would be filing its objections as a separate filing.
                                               -1-
         Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 2 of 109



                                PRELIMINARY INSTRUCTIONS



JURY INSTRUCTION NO. 1.              PRELIMINARY INSTRUCTION TO JURY (AGREED)

       MEMBERS OF THE JURY:

       You have now been sworn as the jury to try this case. As the judge, I will decide all questions

of law and procedure. As the jury, you alone are the judges of the facts. At the end of the trial, I will

instruct you on the rules of law that you must apply to the facts as you ﬁnd them.

       You may take notes during the trial. But do not allow your note-taking to distract you from

listening to the testimony. Your notes are only an aid to your memory. If your memory should later be

different from your notes, you should rely on your memory. Do not be unduly inﬂuenced by the notes

of other jurors. A juror’s notes are not entitled to any greater weight than each juror’s individual

recollection of the testimony and evidence.

       Until this trial is over, do not discuss this case with anyone. Do not permit anyone to discuss it

in your presence. This includes everyone you know: your spouse, children, relatives, friends, coworkers,

and anyone that you deal with during the day. During your jury service, you may not communicate any

information about this case through any means or by any tools of technology. For example, do not talk

face-to-face or use any electronic device or media, such as the telephone, cell phone, camera, recording

device, PDA, computer, the Internet, any Internet service, any text or instant messaging service, any

chat room, blog, or social media website such as Facebook, et cetera, or any other way to communicate

about this case.

       You may not communicate to anyone any information until this case is over, and I have accepted

your verdict.




                                              -2-
         Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 3 of 109



       Do not even discuss this case amongst yourselves or with other jurors until the end of the case

when I release you to begin to deliberate.

       It is unfair to discuss the case before then because you won’t have all the evidence in. And you

must have it all in, because you must never become an advocate for one side or the other.

       The parties, the witnesses, the attorneys, and everyone associated with the case are not permitted

to communicate with you at any time, as in if they happen to see you, they’re not even permitted to tell

you hello. They are not trying to be impolite. They are simply following my instructions.

       Do not speak with anyone else in or around the courthouse other than your fellow jurors or court

personnel. You cannot speak about the case.

       Do not conduct any independent investigation of this case. You must make your decision on

your verdict exclusively from what you see and hear within this courtroom. Do not try to obtain

information from any other source. In particular, you may not use any electronic device or media, such

as a telephone, cell phone, smartphone, or computer to research any issue touching on this case. Do not

go online or read any newspaper account of this trial or listen to any radio or television newscast about

it. Do not visit or view any place discussed in this case and do not use Internet programs or other

devices to search for or to view any place discussed in the testimony. In sum, you may not research any

information about this case, the law, or the people involved, including the parties, the witnesses,

the lawyers, or the judge, until after you have been excused as jurors.

       There are some issues of law or procedure that I must decide that the attorneys and I must

discuss. These issues are not part of what you must decide and they are dealt with outside your

presence. To avoid having you leave the courtroom and to save time, I may discuss these issues with

the attorneys at the bench, or even out loud, to give them some information they need. It doesn’t have

anything to do with the merits of the trial in any way.

                                              -3-
         Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 4 of 109



        If the discussions require more time, I may have you leave the courtroom until the lawyers

and I resolve the issues. I will try to keep these interruptions as few and as brief as possible.

        Do not consider the fact that either I permit a conference to happen or I do not, or the fact that

we had a conference, to influence you in any way about how I might feel about this case. The parties

could have allowed me to try this case, but they elected not to do that. They elected to have each of you

come here and serve as a jury of their peers. That means that as far as you’re concerned and I’m

concerned in this case, I have no opinion about any issue that they are going to present to you.

        I care about the legal issues and getting things right legally, but every decision that’s to be made

here with respect to the facts is exclusively in your province as a juror. You are the judges of the facts.

My opinion does not matter at all.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

181:16-185:12 (with modifications); see also Fifth Circuit Pattern Jury Instructions 2020, with revisions

through June 2020, § 1.2 (with modifications); MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-

ADA (W.D. Tex.), 2020-10-05 Trial Tr. (D.I. 389) 27:22-30:13 (with modifications).




                                               -4-
         Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 5 of 109



JURY INSTRUCTION NO. 2.              PATENTS GENERALLY

       This is a patent case. The patents involved in the case generally relate to [computer

microprocessors] [computer microprocessors or electronic devices]. That will be explained in much

greater detail by the witnesses, and the opening arguments and closing arguments that you will hear.

       The plaintiff is seated most closely to you. That is VLSI Technology LLC. You will probably

hear them referred to throughout the course of the trial as VLSI. They are the owner of the two patents

in this case which are identified as the following:

                  United States Patent No. 6,633,187 (which may be called the
                   “’187 Patent”).
                  United States Patent No. 6,366,522 (which may be called the
                   “’522 Patent”), and
       These patents may also be referred to as the “VLSI Patents” or the “asserted patents.” There are

two patents in this case and you will hear evidence related to each of them.

       The defendant who is seated a little bit further over to my left is Intel Corporation, or Intel.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

185:13-186:8 (with very slight modifications); see also MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-

00308-ADA (W.D. Tex.), 2020-10-05 Trial Tr. (D.I. 389) 30:14-31:3 (with modifications).

       A.      VLSI Objections:

       VLSI objects to Intel’s reframing of the scope of the VLSI Patents, which relate to computer

microprocessors, rather than generically “electronic devices.” This is supported by the VLSI Patents

themselves. For example, the ’187 Patent is titled “Method and Apparatus for Enabling a Stand Alone

Integrated Circuit” and specifically discusses that it “may be a microprocessor.” See, e.g., ‘187 Pat.,

Abstract.   Similarly, the ‘522 Patent it titled “Method and Apparatus for Controlling Power

Consumption of an Integrated Circuit” and similarly discusses that it may be a microprocessor. See,

e.g., ‘522 Pat., 1:30 (“As processing speeds of microprocessors …”). These are not referencing any

                                               -5-
          Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 6 of 109



“electronic device,” but rather microprocessors. There is no real dispute between the parties that the patent

discloses types of microprocessors or that all of the accused products are microprocessors. The word

“microprocessor” thus provides the jury with a useful, familiar, and completely neutral tool for thinking about the

general field of the patent.

        Intel’s proposed use of the term “electronic device” will result in jury confusion without

sufficient understanding of the microprocessor industry. The term will be confusing in the context of

the parties’ presentation to the jury.




                                                  -6-
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 7 of 109



JURY INSTRUCTION NO. 3.             UNITED STATES PATENTS OVERVIEW (AGREED)

       I will now play a short video for you to give you an overview of patents and the patent system

in the United States. [Play Federal Judicial Center Patent Video.]

Source: Federal Judicial Center (video).




                                              -7-
           Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 8 of 109



JURY INSTRUCTION NO. 4.                UNITED STATES PATENTS (SECOND) OVERVIEW2

          Patents in the United States are granted by the United States Patent and Trademark Office. You

might hear them referred to during trial as the PTO or USPTO. A patent gives the owner the right to

exclude others from making, using, offering to sell, or selling the invention claimed by the patent within

the United States or importing it into the United States.

          During the trial, the parties may offer testimony to familiarize you with how one obtains a patent

from the PTO, but I will give you a general background here.

          To obtain a patent, an application for the patent must be filed with the PTO by an applicant or

an inventor.

          The application includes what is known as a specification. This specification includes a written

description of the invention, how it works, and how to make and use it to enable others skilled in the art

to do so. The specification concludes with one or more numbered sentences or paragraphs.

          These are called the “claims” of the patent. The purpose of the claims is to particularly identify

what the claimed invention is and to define the scope of the patent owner’s exclusive rights under each

patent.

          After an application for a patent is filed with the PTO, the application is taken and reviewed by

a person who has the title of Patent Examiner. A Patent Examiner is a person who, generally speaking,

is trained in a specific technological area. The Patent Examiner reviews (or, another way of saying

“review” in the patent world is “examines”) the patent application to determine whether or not the claims

that the applicant has provided to the PTO are patentable and whether or not the specification adequately

describes what the claimed invention is.


2
 VLSI does not believe any instruction is necessary in light of the Patent Video already included to
be shown to the jury. However, if the Court decides that it wishes to provide an additional instruction,
VLSI proposes the instruction given in VLSI v. Intel.
                                                -8-
         Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 9 of 109



        When the Patent Examiner examines the patent application, the Patent Examiner searches

records available to the Patent Office to find what is referred to as “prior art,” and he or she also reviews

prior art submitted by the applicant.

        You’re thinking—what is prior art? Generally speaking, prior art is previously existing technical

information and knowledge which Patent Examiners consider to determine whether or not the claims in

the application are patentable. The Patent Examiner considers, among other things, whether each claim

defines an invention that is new, useful, and not obvious based on what had come before it. That would

be called prior art. The Patent Examiner also may consider whether the claims are directed to subject

matter that is not eligible for patenting, such as natural phenomena, laws of nature, and abstract ideas.

The Patent Examiner also may consider whether the claims are not indefinite and are adequately enabled

and described by the application’s specification.

        Following the prior art search and examination of the application, the Patent Examiner advises

the applicant in writing what the Patent Examiner found and whether or not he or she believes each

claim is patentable (in other words, whether it will be “allowed” as a patent).

        The Patent Examiner can decide to accept or reject one or more of the proposed claims that have

been provided to him or her. The applicant, the person seeking the patent, then responds to what is called

the Office Action. The applicant can cancel certain claims. The applicant can change the words in the

claims. The applicant can submit new claims. The applicant can make arguments to the Patent

Examiner to get around or overcome that rejection. In other words, it’s a negotiation.

        This process can go back and forth between the Patent Examiner and the applicant for months

or even years until the Patent Examiner is satisfied with the application, and he or she decides that the

claims are patentable. At that point upon payment of an issue fee by the applicant, the PTO then “issues”

or “grants” a patent with the claims the examiner and the Patent Office have allowed.

                                                -9-
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 10 of 109



        This collection of papers, the back and forth that is generated by the Patent Examiner and the

applicant during this time is called the “prosecution history.” The act of this negotiation or

communication is called the prosecution of the patent. Whatever occurs during that time that’s recorded

is called the prosecution history. It may also be referred to as the “file history” or the “file wrapper.”

        The fact that the Patent Office grants a patent does not necessarily mean that any invention

claimed in the patent in fact deserves the protection of a patent. For example, the Patent Office may not

have had available to it all other prior art that will be presented to you. In addition, there is the possibility

that mistakes were made or that information was overlooked. Examiners have a lot of work to do. No

process is perfect.

        Also, unlike the court proceeding, patent prosecution takes place without input from those who

might later be accused of infringing a patent. For example, here Intel was not allowed to participate in

the prosecution process or present any prior art to the patent examiner. That is why Intel in this case has

the right to argue in front of you that a claimed invention in the patent is invalid, because it fails to meet

the requirements for a patent.

        It will then be your job as the jurors to consider the evidence that was presented by the parties

and determine independently whether or not Intel has proven that the patent is invalid. The PTO, or

Patent Office, does not consider or decide issues of infringement with respect to a patent.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

186:9-189:14 (with modifications).

        A.      VLSI Objections:

        VLSI objects to any instruction as duplicative, confusing, and a waste of the Court’s, parties,

and jurors’ time. Such an instruction is wholly duplicative of the information provided by the Federal




                                                 - 10 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 11 of 109



Judicial Center patent video (Proposed Jury Instruction No. 3), which both parties agree should be

played for the jury.

        Additionally, if the Court decides that such an instruction is warranted, VLSI objects to Intel’s

alteration to the instruction provided by this Court in the -057 case which Intel bases its proposal to

include an unnecessary and unduly prejudicial instruction regarding Intel’s non-participation in the

prosecution process, as well as the lack of a determination of infringement by the PTO. For one, there

is no insinuation that Intel did participate or that the PTO considers matters such as infringement. Intel’s

inclusion of such language serves only to confuse the jury and prejudice VLSI. This is further improper

as Intel seeks to avoid mention of its IPR petitions (and suit against the PTAB).

        VLSI also objects to Intel’s removal of background information as to the examination process

necessary to provide the jury with the context in which examinations are performed. Intel’s selective

presentation of the role of a patent examiner is highly misleading and ignores the significant efforts put

in by the PTO.

        Also, VLSI objects to Intel’s alteration as legally improper and upending the presumption of

validity. For example, the paragraph in Intel’s proposal which begins with “[t]he fact that the PTO grants

a patent does not necessarily mean that any invention claimed in the patent, in fact, deserves the

protection of a patent,” implies that the issuance of a patent does not come with attendant protection.

This is incorrect. A patent issued by the PTO is presumed valid. Intel must prove by a heightened clear

and convincing burden that the patent is not deserving of protection.

        Further, VLSI objects to Intel’s proposed instruction as confusing and improper due to Intel’s

attempted amalgamation of instructions and numerous modifications to the instruction.

        The version proposed by VLSI (should any instruction be given) follows the instruction given

by this Court in the -057 case without additions.

                                              - 11 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 12 of 109



JURY INSTRUCTION NO. 5.               PATENT LITIGATION (AGREED)

        Someone is said to be infringing a claim of a patent when they, without permission from the

patent owner, import, make, use, offer to sell, or sell the claimed invention, as defined by the claims of

the patent, within the United States before the term of the patent expires. A patent owner who believes

someone is infringing the exclusive rights of a patent may bring a lawsuit, just like this one, in an effort

to stop the alleged infringing acts or to recover damages, generally meaning money paid by the infringer

to the patent owner to compensate for harm caused by the infringement.

        The patent owner must prove infringement of at least one claim of the patent. The patent owner

must also prove the amount of damages the patent owner is entitled to receive from the infringer as

compensation for the infringing acts.

        It is ultimately up to you and exclusively up to you to decide based on the law the factual question

of whether the patent owner, in this case the plaintiff, has proven infringement of any valid patent claim.

        A party accused of infringing a patent may deny infringement, and/or prove that the asserted

claims of the patent are invalid. A patent when issued is presumed to be valid. In other words, it is

presumed to have been properly granted by the PTO. But that presumption of validity can be overcome

if clear and convincing evidence is presented in court that proves the patent is invalid.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

190:10-191:10 (with modifications); see also AIPLA Model Jury Instructions § II.1.2 (2019) (with

modification); MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), 2020-10-05

Trial Tr. (D.I. 389) 34:1-34:18 (with modifications).




                                              - 12 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 13 of 109



JURY INSTRUCTION NO. 6.                PARTY CONTENTIONS

        During the trial, the parties will offer the testimony of witnesses who will familiarize you with

the technology that is in the VLSI Patents.

        VLSI contends that Intel infringes claims of its patents by importing, making, using, offering to

sell, or selling Intel products that are accused of infringement. The claims which VLSI contends that

Intel infringes are:

                      Claims 1, 2, 13, 15, 17, and 18 of the ’187 Patent.
                      Claims 9, 11, 16, 20, 21, and 36 of the ’522 Patent; and
        These claims may be collectively referred to as the “VLSI Patent claims” or the “asserted

claims.” Although the Court and parties may refer to the claims collectively, you must conduct your

infringement analysis as to each claim individually.

        VLSI must prove that Intel infringes one or more claims of the VLSI Patents by a preponderance

of the evidence. That means that VLSI must show that it is more likely that Intel’s products infringe

than that they do not infringe.

        The products accused of infringement are the following Intel products:

                      Haswell Client and Server, Broadwell Client and Server, Skylake
                       Server, Cascade Lake Server, and Ice Lake Client products for the
                       ’187 Patent.
                      Skylake Server, Cascade Lake Server, and Ice Lake products for the
                       ’522 Patent; and
        There are two ways in which a patent claim can be directly infringed. First, a claim can be

literally infringed. VLSI asserts literal infringement for each of the ’187 and ’522 Patents. Second, a

claim can be infringed under what is called the “doctrine of equivalents.” VLSI asserts infringement

under the doctrine of equivalents with respect to each of the ’187 and ’522 Patents.

        To determine the question of infringement, you must compare the accused product or process

with each claim of the VLSI Patents that VLSI asserts is infringed by that specific product or process.

                                               - 13 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 14 of 109



        A patent claim is literally infringed only if the accused Intel product or process includes each

and every element in that patent claim. You must determine literal infringement with respect to each

asserted patent claim individually. You heard that there is more than one claim asserted here—and more

than one claim from each of the two asserted VLSI Patents. Therefore, you have to determine for each

of those claims whether or not it is infringed. You have to do that for each individual claim.

        A patent claim is infringed under the doctrine of equivalents if there is an equivalent component

or process step in Intel’s products or processes for each element of the patent claim that is not literally

present in Intel’s products or processes. VLSI must prove that it is more likely than not that Intel’s

products or methods contain the equivalent of each element of the claimed invention that is not literally

present in the Intel accused products. An equivalent of an element is a component or method step that

is only insubstantially different from the claimed element. One way of showing that an element is only

insubstantially different is to prove that it performs substantially the same function, in substantially the

same way, to achieve substantially the same result as would be achieved by the element that is not

literally present in the accused product or method.

        VLSI further contends that Intel willfully infringes the claims of each of the ’187 and ’522

Patents. I will explain what that means in more detail before you deliberate.

        Intel denies that it is infringing each of the claims of the asserted patents. Noninfringement is a

defense to VLSI’s allegations or assertions of infringement.

        Intel also contends that the ’187 and ’522 Patents are invalid.

        Invalidity of the asserted patent claims is a defense to infringement. Therefore, even though the

Patent Examiner has allowed each of the VLSI Patent claims, you, the jury, must decide whether each

claim of the VLSI Patents that is challenged by Intel is, in fact, invalid.



                                               - 14 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 15 of 109



        Intel carries the burden of proof. Intel must prove invalidity of each challenged claim by clear

and convincing evidence in order to overcome the presumption of validity. A patent may be invalid for

a number of reasons, including because it claims are obvious. To be entitled to patent protection an

invention must be new and nonobvious. A patent will not be valid if it deprives people of the right to

use what was known or obvious before the invention was made.

        Intel contends that the asserted claims of each of the ’187 and ’522 Patents are obvious. A patent

claim may be obvious only if all of the elements of a claim and the particular combination of such

elements would have been obvious to a person of ordinary skill in the field of technology of the patent

at the relevant time, even if not described in a single piece of prior art. For obviousness, Intel must show,

by clear and convincing evidence, that all of the elements of a claim and the particular combination of

such elements, would have been obvious to a person of ordinary skill in the field.

        Invalidity must be determined on a claim by claim basis.

        Clear and convincing evidence means that it is highly probable that the fact is true. This standard

is different from the standard that applies to other issues in this case, for example, infringement.

        With infringement there is a lower standard of proof, namely, a preponderance of the evidence.

It is fair for you to consider a preponderance of the evidence as meaning slightly greater than 50%. This

is different from what you may have heard in criminal law or on shows about criminal law where the

standard is “beyond a reasonable doubt.” You may think of this “beyond a reasonable doubt” standard

as approaching certainty, without reasonable doubt. The “clear and convincing” standard is between a

preponderance on the one hand and beyond a reasonable doubt on the other. It is in the middle.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

191:11-195:17 (VLSI’s version with modifications to address obviousness and remove anticipation;

Intel’s version with modifications); see also AIPLA Model Jury Instructions § II.2 (2019) (with

                                               - 15 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 16 of 109



modifications); MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), 2020-10-05

Trial Tr. (D.I. 389) 34:19-37:13 (with modifications).

        A.      VLSI Objections:

        VLSI objects Intel’s proposal as confusing and deviating from the model instructions (including

by combining various instructions which result in duplicative and unduly prejudicial instructions by

added emphasis on particular elements) and the Court’s instruction in the -057 case.

        VLSI objects to Intel’s attempt to limit VLSI’s assertions of infringement in a manner contrary

to the allegations in this case, including under the doctrine of equivalents and willfulness. VLSI asserts

infringement under the doctrine of equivalents and willfulness.

        Further, VLSI objects to Intel’s selective editing of the instruction, for example in removing the

explanation of infringement under the doctrine of equivalents, which will serve only to confuse the jury,

and which is contrary to both the model rule and instructions given by this Court. VLSI also objects to

Intel’s addition of duplicative instructions regarding validity, which have already been covered in prior

instructions (based on AIPLA model instructions) and which Intel now attempts to re-include without

regard to the prior instructions.




                                              - 16 -
           Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 17 of 109



JURY INSTRUCTION NO. 7.                 OUTLINE OF TRIAL

           I am now going to tell you what you can expect during the course of the trial. First, the parties

will make opening statements. An opening statement is not evidence. It is just going to be anticipating

what the evidence will be. It’s simply argument. It’s an opportunity for the lawyers to explain what

they anticipate the evidence will show.

           It will be up to you to determine whether the evidence, that is the testimony of the witnesses and

any documents that are admitted, support what the attorneys tell you in their opening statements.

           After the opening statements, VLSI will present its evidence that the asserted claims of the ’187

and ’522 Patents have been infringed by Intel and that the infringement has been willful. After they

conclude, then Intel will put on its case, if it chooses to, to present evidence that responds to VLSI’s

evidence of infringement and willfulness. I say “if it chooses to” because it is exclusively VLSI who

has the burden and exclusive burden of proof in this case for infringement.

           Intel may also then present evidence that the claims of the ’187 and ’522 Patents are invalid. To

do that, Intel will have to put on additional evidence because they have the burden of proof.

           After Intel finishes, VLSI may then put on additional evidence, if it chooses to, responding to

Intel’s evidence that the claims of the ’187 and ’522 Patents are invalid, and to offer any additional

evidence of infringement, willfulness, and damages. We call this “rebuttal” evidence. I say “if it chooses

to” with respect to responding to Intel’s claim of invalidity, because it is Intel who has the burden of

proof for invalidity in this case. VLSI’s “rebuttal” evidence may respond to any evidence offered by

Intel.

           Both parties may also choose to present evidence on damages or the amount of money, if any,

VLSI is owed if any of the asserted claims of the VLSI Patents are found by you to be infringed and not

invalid.

                                                 - 17 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 18 of 109



       After the parties have finished offering evidence, the attorneys will make closing arguments,

which are not evidence. Then I will give you final instructions on the law that applies to the case.

Remember, just like the opening statements, the closing arguments are just argument. They are not

evidence. After the closing arguments, I will release you and you will begin your deliberations.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

195:18-198:5 (with modifications); see also Federal Circuit Bar Association Model Jury Instructions §

A.5 (2020) (with modifications); MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D.

Tex.), 2020-10-05 Trial Tr. (D.I. 389) 37:14-38:19 (with modifications).

       A.      VLSI Objections:

       VLSI objects to Intel’s modifications to the instruction, including by improperly insinuating that

VLSI has some heightened burden in addition to the preponderance standard for infringement. For

example, Intel adds the word “exclusive” with respect to VLSI and infringement, but not in relation to

Intel and invalidity. Further Intel adds the confusing line that VLSI has the “burden and exclusive

burden” of proof, which is both confusing and nonsensical.

       VLSI also objects to Intel’s removal of the willfulness, which VLSI asserts in this case, and its

further attempt to alter the scope of rebuttal which is contrary to both the model instruction and this

Court’s practice in MV3 v. Roku and in the -057 case.




                                             - 18 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 19 of 109



JURY INSTRUCTION NO. 8.              EVIDENCE (AGREED)

       The evidence you are to consider consists of the following: witness testimony that will come

primarily through the witness stand, but there’s the possibility that you will also see some evidence

presented to you by video. There will also be evidence admitted by documents and exhibits. There

may be facts that the parties agree to or stipulate to, and of course, whatever reasonable conclusions

you draw from the facts and circumstances that have been proven. Nothing else is evidence.

       There are two types of evidence. One is direct evidence, such as testimony of eyewitnesses.

The other is indirect or circumstantial evidence, which is the type of evidence that proves a fact

from which you can logically conclude another fact exists. As a general rule, we make no distinction

under the law between direct and circumstantial evidence. It simply requires that you determine the facts

from all of the evidence that you hear in this case, whether direct, circumstantial or any combination.

       In judging the facts, you must consider all the evidence, both direct and circumstantial. That

does not mean you have to believe all of the evidence. That is why we have you here. It is entirely

and exclusively up to you, listening to the evidence and reviewing the evidence that is received, to

decide how much weight or credibility to give to any of it.

       It will be up to you to decide which witnesses to believe, which witnesses not to believe,

the weight you give any testimony you hear, if any, of a witness’s testimony. It is entirely up to

you what you choose to accept or reject.

       For example, let me give you some ideas of what is not evidence. The statements and

opening arguments by the lawyers are not evidence. During the examinations from that podium,

the questions the lawyers ask are not evidence. If objections are made, those are not evidence. The

attorneys that are seated in front of you may object if they believe that documents or testimony that




                                             - 19 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 20 of 109



is attempted to be offered into evidence are improper under the rules of evidence. I will rule on

objections.

       You should never be influenced by how I rule. If I sustain an objection, then just pretend

the question was never asked. If there was an answer given, ignore it. On the other hand, if I

overrule the objection, act like the objection was never made.

       If I give you instructions that some item of evidence is received for a limited purpose, you

must follow my instruction. If I give any limiting instruction during trial, I will clarify for you at

the time what I mean. If I tell you that you should exclude or disregard something because it is not

evidence, then you must disregard it and not consider it.

       During the trial you may be shown charts and animations that will help to illustrate the

testimony of witnesses. These are called demonstrative exhibits. They are not evidence unless I

specifically admit them into evidence. What does that mean? If you hear a lawyer say: I’m using

this for demonstrative purposes only, that’s absolutely fine. But it means you’re not going to have

it when you’re deliberating.

       Anything you have heard outside of this courtroom, for example, anything you might know

about VLSI or Intel that you brought in here with you, needs to be ignored. You are to decide the

case solely on the evidence presented here in the courtroom and nothing else.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

198:6-202:3 (with modifications); see also Fifth Circuit Pattern Jury Instructions 2020, with revisions

through June 2020, § 3.3 (with modifications); MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-

ADA (W.D. Tex.), 2020-10-05 Trial Tr. (D.I. 389) 40:16-42:17 (with modifications).




                                            - 20 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 21 of 109



JURY INSTRUCTION NO. 9.            WITNESSES (AGREED)

       You alone determine the questions of credibility or truthfulness of the witnesses. How do

you go about determining credibility? In weighing the testimony of witnesses, you can consider

the witness’s manner and demeanor on the witness stand. Do they have feelings or bias or interest

in the case? Do they have some reason to be prejudiced that might affect their testimony? Is there

consistency or inconsistency of their testimony when it’s considered in light of all circumstances?

       Has the witness been contradicted by other credible evidence? Have they made statements

at other times that are contrary to those made here on the witness stand? You must give the

testimony of each witness the credibility that you think it deserves.

       Even though a witness may be a party to the action and therefore interested in the outcome,

you may accept the testimony if it is not contradicted by direct evidence or by any inference that

may be drawn from the evidence, if you believe the testimony.

       You are not to decide this case by counting the number of witnesses who have testified for

the either side. You are to weigh the testimony, not the number of witnesses themselves. There’s

no test for relative number of witnesses. It is the relative convincing force of the evidence

throughout the trial.

       For example, the testimony of a single witness is sufficient to prove any fact, even if a

greater number of witnesses testify to the contrary, if after you have considered all of the other

evidence you choose to believe the single witness.

       In determining the weight to give to the testimony of a witness, ask yourself: Did the witness

say or do something or fail to say or do something that’s at odds with the testimony given at trial?

       A simple mistake by a witness does not necessarily mean that a witness did not tell the truth

as he or she remembers it. We’re people. We remember things inaccurately. If a witness has made

                                           - 21 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 22 of 109



a misstatement, it is exclusively up to you to decide whether it was because it was an intentional

falsehood or just a mistake.

       The significance of that may depend on whether it has to do with something important or

unimportant. But again, these are just guideposts. It is entirely up to you to decide what weight, if

any, to give to anyone.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

202:4-203:24 (with modifications); see also Fifth Circuit Pattern Jury Instructions 2020, with revisions

through June 2020, § 2.11; MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.),

2020-10-05 Trial Tr. (D.I. 389) 43:11-45:1 (with modifications).




                                             - 22 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 23 of 109



JURY INSTRUCTION NO. 10. DEPOSITION TESTIMONY AND TESTIMONY BY
                         VIDEO

[VLSI Proposed Instruction:

       The parties may present the testimony of a witness by having the testimony live for you, by

videoconference, or by reading from the deposition transcript. They also may play a videotape of

a witness’s deposition testimony.

       You will not see a witness or hear testimony from a witness where the witness is or was not

under oath. So all of the testimony in that sense is of equal dignity because they were all sworn. It

is entitled to the same consideration of any witness who appears at trial. In addition, some of the

video recordings of witnesses you see may be of lower quality because the witnesses had their

depositions taken from home. This was due to COVID-19 restrictions in place at the time and in

the location where the witness was located. You should not hold the quality of the video, the

location of the witness, or any other circumstances arising from COVID-19 restrictions against

either party.

       That being said, it is exclusively in your province to believe every word that any witness

says, to disregard anything they say or do, whatever you want to do, because you all are the

exclusive jurors and judges of the facts in this case.]

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), 2021-02-22 Trial Tr.

204:1-205:5 (with modifications); see also MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA

(W.D. Tex.), 2020-10-05 Trial Tr. (D.I. 389) 46:7-17 (with modifications).

[Intel Proposed Instruction:

       Certain testimony has been presented to you through a deposition. A deposition is the sworn,

recorded answers to questions a witness was asked in advance of the trial. Under some circumstances, if

a witness cannot be present to testify from the witness stand, that witness’s testimony may be presented,
                                             - 23 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 24 of 109



under oath, in the form of a deposition. Sometime before this trial, attorneys representing the parties in

this case questioned this witness under oath. A court reporter was present and recorded the testimony.

The questions and answers may be shown to you. This deposition testimony is entitled to the same

consideration and is to be weighed and otherwise considered by you in the same way as if the witness

had been present and had testiﬁed from the witness stand in court. In addition, some of the video

recordings of witnesses you see may be of lower quality because the witnesses had their depositions

taken from home. This was due to COVID-19 restrictions in place at the time and in the location where

the witness was located. You should not hold the quality of the video, the location of the witness, or any

other circumstances arising from COVID-19 restrictions against either party.]

Source: VLSI Technology LLC v. Intel Corp., No. No. 6:21-cv-00057 (W.D. Tex.) (Final Proposed

Preliminary Instruction No. 9 (agreed instruction)).

       A.      VLSI Objections:

       VLSI objects to Intel’s attempt to alter the instruction as adopted by VLSI and as given by the

Court in the -057 case. The instruction proposed by VLSI (and as provided by the Court in the -057

case with minor modification for clarity) is more clear and less confusing to a jury as a preliminary

instruction. Further, it provides the instruction in prospective language (“The parties may present the

testimony”) rather than retrospective language (“Certain testimony has been presented”) which is

confusing as a preliminary instruction.




                                              - 24 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 25 of 109



JURY INSTRUCTION NO. 11. EXPERT TESTIMONY

[VLSI Proposed Instruction:

       You are going to hear from what are known as expert witnesses. Expert testimony is

testimony from a person who has developed a special skill or knowledge in some science,

profession or business. This skill or knowledge is not common to the average person but has been

acquired by the expert through special study or experience.

       You will get to weigh the expert’s testimony just like you will consider any witness’s

testimony. You will consider the experts’ qualifications, the basis and reason for their opinions, the

reliability of the information that supports their opinions and factors I previously mentioned that

would apply to weighing the testimony of all witnesses.

       Expert testimony receives whatever weight and credit that you decide is appropriate, given

all the other testimony and evidence in the case. Again, just like with any other witness, you are

free to accept or reject the testimony of experts.]

Source: VLSI Technology LLC v. Intel Corp., No. No. 6:21-cv-00057 (W.D. Tex.) Trial Tr. 258:15-

259:8 (minor modifications to clarify speech); MV3 Partners, LLC v. Roku, Inc., 6:18-cv-00308-ADA

(W.D. Tex.), 2020-10-05 Trial Tr. (D.I. 389) 45:2-17.

[Intel Proposed Instruction:

       Expert testimony is testimony from a person who has a special skill or knowledge in

some science, profession, or business. This skill or knowledge is not common to the average

person but has been acquired by the expert through special study or experience.

       In weighing expert testimony, you may consider the expert’s qualifications, the reasons

for the expert’s opinions, and the reliability of the information supporting the expert’s opinions,

as well as the factors I have previously mentioned for weighing testimony of any other witness.


                                            - 25 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 26 of 109



       Expert testimony should receive whatever weight and credit you think appropriate,

given all the other evidence in the case. You are not required to accept the opinion of any

expert, rather, you are free to accept or reject the testimony of experts, just as with any other

witness.]

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.) (Final Proposed

Preliminary Instruction No. 10 (agreed instruction)); Fifth Circuit Pattern Jury Instructions 2020,

with revisions through June 2020, § 3.5 (with modifications).

       A.      VLSI Objections:

       VLSI does not believe that there is any reason to deviate from the Court’s prior instructions

in MV3 v. Roku or in the -057 case.




                                            - 26 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 27 of 109



JURY INSTRUCTION NO. 12. STIPULATIONS OF FACT

        A “stipulation” is an agreement. When there is no dispute about certain facts, the parties may

agree or “stipulate” to those facts. You must accept a stipulated fact as evidence and treat that fact as

having been proven here in court.

        The party bearing the burden of proof regarding a stipulated fact does not need to prove that fact.

It must be taken as a proven fact, and you cannot find against that fact. For example, if for the purposes

of this case, the parties agree that it was sunny on January 1, 2020, you must consider that fact as true

and proven even if evidence is presented demonstrating that it was cloudy and raining on January 1,

2020.

Source: VLSI Technology LLC v. Intel Corp., No. 6:19-cv-254-ADA (W.D. Tex.) (Final Proposed

Preliminary Instruction No. 11); Fifth Circuit Pattern Jury Instructions 2020, with revisions through

June 2020, § 2.3 (with modifications).

        A.      VLSI Objections:

        VLSI objects to Intel’s modification to VLSI’s proposed instruction which attempted to provide

context to the instruction in a preliminary instruction. A stipulation is not an easily understood lay term,

and VLSI’s proposed language provides important context and explanation in more understandable

language. The additional portion is only two sentences long and is important in allowing for time

savings for the Court, parties, and jury. For example, stipulations provide time saving benefits to the

jury and the Court by outlining facts that are not in dispute and for which the jury need not waste energy

deciding.




                                              - 27 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 28 of 109



JURY INSTRUCTION NO. 13. BIAS—CORPORATE PARTY INVOLVED3

       Do not let bias, prejudice, or sympathy play any part in your deliberations. Whether you are

familiar with one party or the other should not play any part in your deliberations. A corporation and

all other persons are equal before the law and must be treated as equals in a court of justice.

Source: VLSI Technology LLC v. Intel Corp., No. 6:19-cv-254-ADA (W.D. Tex.) (Final Proposed

Preliminary Instruction No. 12); Fifth Circuit Pattern Jury Instructions 2020, with revisions through

June 2020, § 2.16.

       A.      VLSI Objections:

       VLSI objects to Intel’s proposed instruction as unnecessary as both parties are corporate entities.

Further, Intel’s instruction seems to be intended to confuse the jurors into believing that VLSI is not a

corporation.




3
 VLSI objects to the inclusion of this instruction in its entirety, including because both parties are
corporations and as such it is unnecessary.
                                              - 28 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 29 of 109



JURY INSTRUCTION NO. 14. NO INFERENCE FROM FILING SUIT4

        The fact that a person brought a lawsuit and is in court seeking damages creates no inference

that the person is entitled to a judgment. The act of making a claim in a lawsuit, by itself, does not in

any way tend to establish that claim and is not evidence. If a plaintiff files a frivolous suit, a defendant

has numerous remedies to prevent it from ever coming to trial. The defendant can file motions to dismiss,

motions for summary judgment, attack the patents’ validity before the PTO in what is known as an inter

partes review proceeding. Here, Intel filed multiple such motions and petitions, which were denied by

the Court and the PTO as to every claim of each patent before you in this trial.

        Further, the fact that Intel has raised arguments against the claims asserted creates no inference

that Intel is entitled to a judgment. The act of making defensive arguments, by itself, does not in any way

tend to establish that such arguments have merit and is not evidence.

Source: VLSI Technology LLC v. Intel Corp., No. 6:19-cv-254-ADA (W.D. Tex.) (Final Proposed

Preliminary Instruction No. 13—VLSI did not and does not agree that any such instruction is

appropriate); Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020, § 3.6.

        A.      VLSI Objections:

        VLSI objects to Intel’s inclusion of this instruction as unduly prejudicial and misleading. Should

the Court be inclined to include such an instruction, VLSI proposes the additional language in RED to

provide the full context to the jury, including (1) VLSI’s duty to investigate prior to filing suit and

throughout the case prior to trial while maintaining the claims, and its compliance with such duty, (2)

that Intel had the ability to and in fact did file motions to dismiss and motions for summary judgment



4
  VLSI objects to the inclusion of this instruction in its entirety, including because it improperly
ignores that Intel filed numerous motions for summary judgment as well as failed IPRs. However, if
the Court is inclined to include such an instruction, VLSI proposes additional language above in RED.
Intel objects to the additional language in red as incorrect and misleading.
                                              - 29 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 30 of 109



as to some or all of the patents, and the fact that Intel’s motions as to all assertions of infringement

before the jury were denied demonstrating that a reasonable jury could find for VLSI. Similarly, should

the Court be inclined to include such an instruction, VLSI proposes to include (3) that Intel’s assertions

of noninfringement and claims of invalidity, including in its filing of a cross-complaint do not in any

way establish such defenses or claims. Such additional context would be necessary to mitigate against

the undue prejudice of this unnecessary instruction. Intel’s objection to VLSI’s additional language

highlights that improper prejudice and misleading nature of the instruction as proposed by Intel.




                                              - 30 -
          Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 31 of 109



JURY INSTRUCTION NO. 15. JUROR NOTEBOOKS5

          To assist in your deliberations, I have provided you with a notebook that contains the

following:

                     Paper
                     A copy of each of the ’187 and ’522 Patents
                     Witness photographs, which will be provided after the witness
                      testifies
          These materials have been jointly submitted by the parties. Please refer to these materials

to assist you during trial.

Source: VLSI Technology LLC v. Intel Corp., No. 6:19-cv-254-ADA (W.D. Tex.) (Final Proposed

Preliminary Instruction No. 14 (with modifications)); KAIST IP US LLC, v. Samsung Elecs. Co., No.

2:16-cv-1314-JRG-RSP (E.D. Tex.), 2018-06-11 Trial Tr. (D.I. 488) 26:12-27:2 (with modifications).

          A.      VLSI Objections:

          VLSI objects to an instruction on juror notebooks or the inclusion of notebooks in the form

proposed by Intel as likely to create confusion for the jury, by distracting the jury from its task and

inviting error from “witness counting.”




5
    VLSI objects to the inclusion of this instruction in its entirety as unhelpful and confusing to the jury.
                                                - 31 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 32 of 109



                                     FINAL JURY INSTRUCTIONS

JURY INSTRUCTION NO. 16. JURY CHARGE (AGREED)

        MEMBERS OF THE JURY:

        It is my duty and responsibility to instruct you on the law you are to apply in this case. The law

contained in these instructions is the only law you may follow. It is your duty to follow what I instruct

you the law is, regardless of any opinion that you might have as to what the law ought to be.

        Each of you is going to have your own printed copy of these final jury instructions that I am

giving you now, so there is really no need for you to take notes unless you want to.

        If I have given you the impression during the trial that I favor either party, you must disregard

that impression. If I have given you the impression during the trial that I have an opinion about the facts

of this case, you must disregard that impression. You are the sole judges of the facts of this case. Other

than my instructions to you on the law, you should disregard anything I may have said or done during

the trial in arriving at your verdict.

        You should consider all of the instructions about the law as a whole and regard each instruction

in light of the others, without isolating a particular statement or paragraph.

        The testimony of the witnesses and other exhibits introduced by the parties constitute the

evidence. The statements of counsel are not evidence; they are only arguments. It is important for you

to distinguish between the arguments of counsel and the evidence on which those arguments rest. What

the lawyers say or do is not evidence. You may, however, consider their arguments in light of the

evidence that has been admitted and determine whether the evidence admitted in this trial supports the

arguments. You must determine the facts from all the testimony that you have heard and the other

evidence submitted. You are the judges of the facts, but in ﬁnding those facts, you must apply the law

as I instruct you.

                                              - 32 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 33 of 109



        You are required by law to decide the case in a fair, impartial, and unbiased manner, based

entirely on the law and on the evidence presented to you in the courtroom. You may not be inﬂuenced

by passion, prejudice, or sympathy you might have for VLSI or Intel in arriving at your verdict.

        After the remainder of these instructions, you will hear closing arguments from the attorneys.

Statements and arguments of the attorneys, I remind you, are not evidence, and they are not instructions

on the law. They are intended only to assist the jury in understanding the evidence and the parties’

contentions.

        A verdict form has been prepared for you. You are to take this verdict form with you to the jury

room; and when you have reached a unanimous decision or agreement as to the verdict, you are to have

your foreperson fill in the blanks in the verdict form, date it, and sign it.

        Answer each question in the verdict form from the facts as you find them to be. Do not decide

who you think should win the case and then answer the questions to reach that result. Again, your

answers and your verdict must be unanimous.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 1; see

also Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020, § 3.1 (with

modifications); MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), D.I. 379, 1-2

(with modifications).




                                               - 33 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 34 of 109



JURY INSTRUCTION NO. 17. SUMMARY OF PATENT ISSUES

       I will now summarize the issues that you must decide and for which I will provide instructions

to guide your deliberations. You must decide the following four main issues:

               (1)   Whether VLSI has proven by a preponderance of the evidence that
                     any of the following claims are infringed, by Intel:
                        Claims 1, 2, 13, 15, 17, and 18 of the ’187 Patent by the
                         Haswell Client and Server, Broadwell Client and Server,
                         Skylake Server, Cascade Lake Server, and Ice Lake Client
                         products.
                        Claims 9, 11, 16, 20, 21, and 36 of the ’522 Patent by the
                         Skylake Server, Cascade Lake Server, and Ice Lake products;
                         and
       Patent infringement is determined on a claim-by-claim basis. You may find that one claim of a

patent is infringed, while other claims of the same patent are not infringed.

               (2)   Whether VLSI has proven by a preponderance of the evidence that
                     Intel’s infringement of any of the claims was willful.
               (3)   Whether Intel has proven by clear and convincing evidence that any
                     of the following claims are invalid:
                        Claims 1, 2, 13, 15, 17, and 18 of the ’187 Patent.
                        Claims 9, 11, 16, 20, 21, and 36 of the ’522 Patent; and
       Patent invalidity is determined on a claim-by-claim basis. You may find that one claim of a

patent is invalid, while other claims of the same patent are not invalid.

               (4)   If any claims of any patent are infringed and not invalid, What
                     amount of damages, if any, VLSI has proven by a preponderance of
                     the evidence for infringement of those claims.


Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 2 (with

modifications); see also AIPLA Model Jury Instructions § V.1 (2019) (with modifications).

       A.      VLSI Objections:

       VLSI objects to Intel’s asserted additional language of “infringed” and “valid”—which are

already included in the instruction in their respective locations—into the portion of the instruction


                                              - 34 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 35 of 109



regarding damages as an improper, unnecessary, and highly prejudicial. Intel’s assertion that such an

instruction is necessary is contrary to its repeated arguments against other proposed instructions which

it alleges are redundant as to why redundant instructions should not be given.

       Further, VLSI objects to Intel’s use of the language “if any claims of any patents are infringed

and not invalid, what amount of damages...” as suggesting that damages are only available if more than

one claim is found infringed and not invalid. This is contrary to black letter law. A patentee is entitled

to damages as to any infringement of any claim.

       VLSI additional objects to Intel’s attempted removal of its assertion of willful infringement, an

assertion that VLSI has made in this case.




                                              - 35 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 36 of 109



JURY INSTRUCTION NO. 18. EVIDENCE

        The evidence you are to consider consists of the testimony of the witnesses, the documents

and exhibits that I admitted into evidence, and any facts the lawyers agreed or stipulated to. You

are to apply any fair inferences and reasonable conclusions you draw from the facts and

circumstances that you believe have been proven. Nothing else is evidence.

        As a reminder, here are some examples of what is not evidence. [The fact that VLSI filed a

lawsuit is not evidence that it is entitled to a judgment. The act of making a claim in a lawsuit, by itself,

does not in any way tend to establish that claim and is not evidence. Likewise, the fact that Intel has

raised arguments against the claims asserted is not evidence that Intel is entitled to a judgment. The act

of making defensive arguments, by itself, does not in any way tend to establish that such arguments have

merit and is not evidence.]6

        The statements, arguments, and questions by the attorneys are not evidence. Objections to

questions are not evidence. The attorneys that are seated in front of you may object if they believe

that documents or testimony that is attempted to be offered into evidence are improper under the

rules of evidence.

        During the trial I may not have let you hear the answers to some of the questions the lawyers

asked. I may also have ruled that you could not see some of the exhibits that the lawyers wanted you to

see. Further, sometimes I may have ordered you to disregard things that you saw or heard, or struck

things from the record. You must follow my rulings and completely ignore all of these things. Do not

speculate about what a witness might have said or what an exhibit might have shown. These things are

not evidence, and you are bound by your oath not to let them influence your decision in any way.



6
  VLSI does not agree that this is an appropriate inclusion in the instruction. VLSI proposes
responsive language should Intel’s language be included in the instruction.
                                               - 36 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 37 of 109



       Generally speaking, there are two types of evidence. One is direct evidence, such as

testimony of eyewitnesses. The other is indirect or circumstantial evidence. Circumstantial

evidence is evidence that proves a fact from which you can logically conclude another fact exists.

As a general rule, the law makes no distinction between direct and circumstantial evidence. It

simply requires that you determine the facts from all of the evidence that you hear in this case,

whether direct, circumstantial or any combination.

       As I instructed you before the trial began, in judging the facts, you must consider all the

evidence, both direct and circumstantial. That does not mean you have to believe all of the

evidence. It is entirely up to you to give the evidence you receive in this case whatever weight you

individually believe it deserves. It will be up to you to decide which witnesses to believe, which

witnesses not to believe, the weight you give any testimony you hear, and how much of any

witness’s testimony you choose to accept or reject.

       You should never be influenced by my ruling on any objection. If I sustained an objection,

then just pretend the question was never asked. If there was an answer given, ignore it. If I overruled

the objection, act like the objection was never made. If I gave you instructions that some item of

evidence was received for a limited purpose, you must follow my instruction. If I gave any limiting

instruction during trial, you must follow it. Any testimony I tell you to exclude or disregard is not

evidence, may not be considered.

       You must not conduct any independent research or investigation. You must make your decision

based only on the evidence as I have defined it here, and nothing else.

       [If relevant depending on the Court’s rulings: Some evidence was admitted for a limited purpose

only. When I instruct you that an item of evidence has been admitted for a limited purpose, you must

consider it only for that limited purpose and for no other.]

                                              - 37 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 38 of 109



Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 3

(including portions in RED and BLUE); see also Fifth Circuit Pattern Jury Instructions 2020, with

revisions through June 2020, § 3.3 (with modifications); MV3 Partners, LLC v. Roku, Inc., No. 6:18-

cv-00308-ADA (W.D. Tex.), D.I. 379, 2-4 (with modifications).

        A.      VLSI Objections:

        VLSI objects to Intel’s modification of this instruction to include what is not evidence and

selectively injecting that VLSI’s filing of the lawsuit is not evidence. In particular, this selective

identification would appear to a lay jury as the Court seeming to endorse the idea that VLSI’s suit was

somehow improper or unfounded, and is unduly prejudicial and ignores the numerous other elements in

this case, for example, that Intel asserts invalidity or any of Intel’s other alleged defenses are similarly

not evidence. VLSI proposes responsive language should Intel’s proposed language be adopted to put

the issue into context. Intel’s objection to this responsive language demonstrates the inappropriateness

and prejudice of Intel’s proposed addition.




                                              - 38 -
           Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 39 of 109



JURY INSTRUCTION NO. 19. LIMITING INSTRUCTIONS7

          [If relevant depending on the Court’s rulings: You have heard certain arguments and

evidence regarding Intel’s patents. The fact that Intel has patents does not mean that it has a right to

use VLSI’s patented technology and has no impact on whether Intel has or has not infringed the

asserted patents.]

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 4.

          A.       VLSI Objections:

          VLSI proposes this instruction should Intel attempt to introduce its patents at trial. Intel’s

objections to this instruction are without merit. Intel should not be allowed to introduce extraneous,

confusing information and avoid clarification by the Court.




7
    Intel objects to this instruction in its entirety.
                                                   - 39 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 40 of 109



JURY INSTRUCTION NO. 20. CHARTS AND SUMMARIES (AGREED)

       Certain charts and summaries have been shown to you solely to help explain or summarize the

facts disclosed by the books, records, and other documents that are in evidence. These charts and

summaries are not evidence or proof of any facts unless I specifically admit a chart or summary into

evidence. You should determine the facts from the evidence.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 5; see

also Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020, § 2.7 (with

modifications).




                                           - 40 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 41 of 109



JURY INSTRUCTION NO. 21. DEMONSTRATIVE EXHIBITS (AGREED)

        Certain exhibits shown to you, such as PowerPoint presentations, posters, or models, are

illustrations of the evidence, but are not themselves evidence. It is a party’s description, picture, or model

used to describe something involved in this trial. If your recollection of the evidence differs from the

exhibit, rely on your recollection.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 6; see

also Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020, § 2.8 (with

modifications).




                                               - 41 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 42 of 109



JURY INSTRUCTION NO. 22. WITNESSES (AGREED)

       You alone determine the questions of credibility or truthfulness of the witnesses. In

weighing the testimony of witnesses, you may consider the witness’s manner and demeanor on the

witness stand, any feelings or interest in the case, any prejudice or bias about the case, and the

consistency or inconsistency of the witness’s testimony considered in the light of circumstances.

       Has the witness been contradicted by other credible evidence? Has the witness made

statements at other times that are contrary to those made here on the witness stand? You must give

the testimony of each witness the credibility that you think it deserves.

       Even though a witness may be a party to the action and therefore interested in the outcome,

you may accept the testimony if it is not contradicted by direct evidence or by any inference that

may be drawn from the evidence, if you believe the testimony.

       You are not to decide this case by counting the number of witnesses who have testified for

the opposing sides. Witness testimony is weighed. Witnesses are not counted. The test is not the

relative number of witnesses, but the relative convincing force of the evidence. The testimony of a

single witness is sufficient to prove any fact, even if a greater number of witnesses testify to the

contrary, if after you have considered all of the other evidence you choose to believe the single

witness.

       In determining the weight to give to the testimony of a witness, consider whether there was

evidence that at some time the witness said or did something or failed to say or do something that

was at odds with the testimony given at trial. A simple mistake by a witness does not necessarily

mean that a witness did not tell the truth as he or she remembers it. We’re people. We forget things.

We remember things inaccurately. If a witness has made a misstatement, consider whether that was

an intentional falsehood or simply an innocent mistake.     The significance of that may depend on

                                            - 42 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 43 of 109



whether it has to do with something important or unimportant. But again, this is exclusively in your

province of whether or not you believe a witness is telling the truth.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 7 (with

modifications); see also Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020,

§§ 3.4, 2.11; MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), 2020-10-05 Trial

Tr. (D.I. 389) 43:11-45:1 (with modifications).




                                             - 43 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 44 of 109



JURY INSTRUCTION NO. 23. DEPOSITION TESTIMONY (AGREED)

       Certain testimony has been presented to you through a deposition. A deposition is the sworn,

recorded answers to questions a witness was asked in advance of the trial. Under some circumstances,

if a witness cannot be present to testify from the witness stand, that witness’s testimony may be

presented, under oath, in the form of a deposition. Sometime before this trial, attorneys representing the

parties in this case questioned this witness under oath. A court reporter was present and recorded the

testimony. The questions and answers may be shown to you. This deposition testimony is entitled to the

same consideration and is to be weighed and otherwise considered by you in the same way as if the

witness had been present and had testiﬁed from the witness stand in court. In addition, some of the

video recordings of witnesses you see may be of lower quality because the witnesses had their

depositions taken from home. This was due to COVID-19 restrictions in place at the time and in

the location where the witness was located. You should not hold the quality of the video, the

location of the witness, or any other circumstances arising from COVID-19 restrictions against

either party.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 8; see

also Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020, § 2.13 (with

modifications).




                                              - 44 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 45 of 109



JURY INSTRUCTION NO. 24. EXPERT TESTIMONY (AGREED)

       Expert testimony is testimony from a person who has a special skill or knowledge in some

science, profession, or business. This skill or knowledge is not common to the average person but

has been acquired by the expert through special study or experience.

       In weighing expert testimony, you may consider the expert’s qualifications, the reasons for

the expert’s opinions, and the reliability of the information supporting the expert’s opinions, as

well as the factors I have previously mentioned for weighing testimony of any other witness.

       Expert testimony should receive whatever weight and credit you think appropriate, given

all the other evidence in the case. You are not required to accept the opinion of any expert, rather,

you are free to accept or reject the testimony of experts, just as with any other witness.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 9; see

also MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), D.I. 379, 6.




                                            - 45 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 46 of 109



JURY INSTRUCTION NO. 25. STIPULATIONS OF FACT (AGREED)

        A “stipulation” is an agreement. When there is no dispute about certain facts, the parties may

agree or “stipulate” to those facts. You must accept a stipulated fact as evidence and treat that fact as

having been proven here in court.

        [

                                                            and any other stipulations should they not

separately be provided to the jury just before or after the reading of the jury instructions.]

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 10; see

also Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020, § 2.3 (with

modifications).




                                               - 46 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 47 of 109



JURY INSTRUCTION NO. 26. BIAS-CORPORATE PARTY INVOLVED8

       Do not let bias, prejudice, or sympathy play any part in your deliberations. Whether you are

familiar with one party or the other should not play any part in your deliberations. A corporation and all

other persons are equal before the law and must be treated as equals in a court of justice.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 11; Fifth

Circuit Pattern Jury Instructions 2020, with revisions through June 2020, § 2.16 (without modifications).

       A.      VLSI Objections:

       VLSI objects to Intel’s proposed instruction as unnecessary as both parties are corporate entities.

Further, Intel’s instruction seems to be intended to confuse the jurors into believing that VLSI is not a

corporation.




8
 VLSI objects to the inclusion of this instruction in its entirety, including because both parties are
corporations and as such it is unnecessary.
                                              - 47 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 48 of 109



JURY INSTRUCTION NO. 27. BURDEN OF PROOF GENERALLY (AGREED)

       In any legal action, facts must be proved by a required amount of evidence known as the “burden

of proof.” The burden of proof in this case is on VLSI for some issues and on Intel for other issues.

There are two burdens of proof that you will apply in this case. One is the preponderance of the evidence,

and the other is clear and convincing evidence.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 12; see

also MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), D.I. 379, 9-10 (with

modifications).




                                              - 48 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 49 of 109



JURY INSTRUCTION NO. 28. PREPONDERANCE OF THE EVIDENCE

       The burden of proof applicable to VLSI in this case is known as the preponderance of evidence.

VLSI has the burden of proving patent infringement by a preponderance of the evidence. VLSI further

has the burden of proving willful patent infringement by a preponderance of the evidence. VLSI further

has the burden of proving damages for any alleged patent infringement by a preponderance of the

evidence.

       A preponderance of the evidence means to prove something is more likely so than not—i.e.

evidence that persuades you that a claim is more probably true than not true. Sometimes this is talked

about as being the greater weight and degree of credible testimony. You may think of this preponderance

of the evidence standard as slightly greater than 50%.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 13 (RED

above in original); see also Fifth Circuit Pattern Jury Instructions 2020, with revisions through June

2020, § 3.2; MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), D.I. 379, 9-10

(with modifications).

       A.      VLSI Objections:

       Intel’s objections to this instruction are without merit. VLSI’s proposed language is exactly as

used by this Court in the -057 case and a correct statement of law meant to help clarify the issues for the

jury: namely what standard of proof to apply.




                                              - 49 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 50 of 109



JURY INSTRUCTION NO. 29. CLEAR AND CONVINCING EVIDENCE (AGREED)

       Intel has the burden of proving patent invalidity by clear and convincing evidence. Intel also has

the burden of proving that an alleged product or publication is prior art by clear and convincing evidence.

       Clear and convincing evidence means evidence that produces in your mind a firm belief or

conviction as to the truth of the matter sought to be established. It is evidence so clear, direct, weighty

and convincing as to enable you to come to a clear conviction without hesitancy. This standard is

different from the preponderance of the evidence standard which applies to VLSI’s burden of proving

infringement.

       These standards are different from what you may have learned about in criminal proceedings

where a fact is proven beyond a reasonable doubt. On a scale of the various standards of proof, as you

move from the preponderance of the evidence, where the proof need only be sufficient to tip the scales

in favor of the party proving the fact, to at the other end beyond a reasonable doubt, where the fact must

be proven to a very high degree of certainty, you may think of clear and convincing evidence as being

between those two standards.

       [VLSI does not have any burden of proof on the issue of patent validity or prior art.]

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 14 (with

modifications); see also Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020,

§ 2.17 (with modifications); KAIST IP US LLC, v. Samsung Elecs. Co., No. 2:16-cv-1314-JRG-RSP

(E.D. Tex.), 2018-06-15 Trial Tr. (D.I. 498) 36:2-37:9.




                                              - 50 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 51 of 109



JURY INSTRUCTION NO. 30. NATURE OF THE ACTION AND CONTENTIONS OF
                         THE PARTIES

       As I did at the start of the case, I will now give you a summary of each side’s contentions in

this case. I will then provide you with detailed instructions on what each side must prove to prevail

on each of its contentions.

       VLSI is the owner of the two patents at issue in this case. These patents are:

                  United States Patent No. 6,633,187 (which may be called the
                   “’187 Patent”).
                  United States Patent No. 6,366,522 (which may be called the
                   “’522 Patent”), and
       These patents collectively have also been referred to as the “VLSI Patents” or the “asserted

patents.”

       VLSI contends that Intel infringes:

                  Claims 1, 2, 13, 15, 17, and 18 of the ’187 Patent.
                  Claims 9, 11, 16, 20, 21, and 36 of the ’522 Patent; and
       These claims may also be referred to as the “VLSI Patent claims” or the “asserted claims.”

       VLSI contends that Intel directly infringes the asserted claims by importing, making, using,

offering to sell, or selling certain microprocessor products. The names of these Intel products by

code names and by patent are:

                  Haswell Client and Server, Broadwell Client and Server, Skylake
                   Server, Cascade Lake Server, and Ice Lake Client products for the
                   ’187 Patent.
                  Skylake Server, Cascade Lake Server, and Ice Lake products for the
                   ’522 Patent; and
       There are two ways in which a patent claim can be directly infringed. First, a claim can be

literally infringed. Second, a claim can be infringed under what is called the “doctrine of

equivalents.” To determine infringement, you must compare the accused products with each claim

from the VLSI Patents that VLSI asserts is infringed under the doctrine of equivalents.

                                             - 51 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 52 of 109



        Additionally, VLSI alleges that Intel willfully infringed each of the ’187 and ’522 Patents.

        VLSI further contends that it is entitled to recover damages for Intel’s infringement.

        Intel denies that it infringes any asserted claim of the asserted patents. Non-infringement is

a defense to a charge of infringement.

        Intel also contends that it has not willfully infringed any asserted claim of the asserted

patents.

        In addition, Intel contends that the asserted claims of the asserted patents are invalid.

Invalidity is a defense to infringement.

        Intel contends that VLSI is not entitled to damages.

        Although the Court and parties may refer to the claims collectively, you must conduct your

invalidity analysis as to each claim individually.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 15 (with

modifications); see also AIPLA Model Jury Instructions § II.2 (2019) (with modifications); MV3

Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), 2020-10-05 Trial Tr. (D.I. 389)

34:19-37:13 (with modifications).

        A.      VLSI Objections:

        VLSI objects to Intel’s modification of its proposed instruction, including by removing the

doctrine of equivalents (and its explanation) and willfulness. This is factually inaccurate as VLSI has

asserted and continues to assert direct infringement both literally and under the doctrine of equivalents,

as well as willfulness.

        Intel cannot alter the scope of VLSI’s assertions of infringement simply because it disagrees

with those assertions.




                                              - 52 -
          Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 53 of 109



JURY INSTRUCTION NO. 31. OVERVIEW OF APPLICABLE LAW9

          As I noted previously, you will be asked to decide whether Intel has infringed the claims of

the VLSI Patents. Infringement is assessed on a claim-by-claim basis. Therefore, there may be

infringement as to one claim but not infringement as to another. There are a few ways that a patent

may be infringed. I will explain the requirements for infringement to you in these jury instructions.

In general, however, a patent claim may be directly infringed when a party makes, uses, sells, or

offers for sale in the United States, or imports into the United States, a product meeting all the

requirements of the patent claim, or uses within the United States a method that meets all the

requirements of the patent claim.




                                                                                                you must




          For a claim to be infringed, VLSI must show, by a preponderance of the evidence, that Intel

itself makes, uses, sells, offers for sale, or imports a product meeting all the requirements of the

patent claim, or uses a method that meets all the requirements of a patent claim.

          Another issue you will be asked to decide is whether the asserted claims of the asserted

patents are invalid. A patent claim may be invalid for a number of reasons, including because it


9
 Intel objects to this instruction in its entirety. If it is included, Intel proposes the additions in blue
and objects to the language in red.
10
   See                                                                                . VLSI reserves all
rights.
                                              - 53 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 54 of 109



claims subject matter that is not new or would have been obvious. A patent, once issued, comes

with the presumption of validity. Nevertheless, an alleged infringer may attempt to prove that a

claim [may be] [is] invalid because it would have been obvious. This must be proven by the alleged

infringer by clear and convincing evidence. Even though every element of a claim is not shown or

sufficiently described in a single piece of “prior art,” the claim may still be invalid if it would have been

obvious to a person of ordinary skill in the field of technology of the patent at the relevant time. You

will need to consider a number of questions in deciding whether the claims in the asserted patents are

obvious. I will provide you detailed instructions on these questions.

Source: MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), D.I. 379, 10-11 (with

modifications); Federal Circuit Bar Association Model Jury Instructions § A.4 (2020) (with

modifications).

        A.        VLSI Objections:

        VLSI objects to Intel’s modification of its proposed instruction as removing highly relevant and

clarifying instructions. For example, Intel includes language of the territoriality requirements for

infringement, but fails to provide the clarifying instruction to the jury that it need not worry about

determining territoriality because of an agreement between the parties. This serves only to promote

confusion and legal error.

        VLSI also objects to Intel’s improper presentation of the law as ignoring that there are multiple

forms of asserted infringement. VLSI further objects to Intel’s attempted removal of the words “by the

alleged infringer” in relation to the burden of proof on invalidity. Intel’s attempted removal is an

improper attempt to shift the burden of validity onto VLSI. This is improper.




                                               - 54 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 55 of 109



JURY INSTRUCTION NO. 32. PATENTS—THE ROLE OF THE CLAIMS OF A PATENT
                         AND WHAT IT COVERS

        Before you can decide many of the issues in this case, you’ll need to understand the role of the

patent claims.

        The claims of a patent are the numbered sentences at the end of the patent. The claims define

the patent owner’s rights under the law. The claims are important, because it is the words of the claims

themselves that define what the patent covers. The figures and the text in the rest of the patent provide

a description or examples of the claimed invention, and they provide a context for the claims; but it is

the claims that define the breadth of the patent’s coverage.

        Each claim is effectively treated as if it were its own separate patent, and each claim may cover

more or may cover less than any other claim. Therefore, what a patent covers collectively or as a whole

depends on what each of its claims cover.

        You will first need to understand what each claim covers in order to decide whether or not there

is infringement of that claim and to decide whether or not the claim is invalid.

        You are to use the plain and ordinary meaning of the words of the patent claims as understood

by a person of ordinary skill in the art, which is to say, in the field of technology of the patent at the time

of the alleged invention. The meanings of the words of the patent claims must be the same when deciding

both the issues of infringement and validity.

        I’ll now explain how a claim defines what it covers. A claim sets forth in words a set of

requirements. Each claim sets forth its requirements in a single sentence. If a device or method satisfies

each of these requirements in that sentence, then it is covered by and infringes the claim. There can be

several claims in a patent. A claim may be narrower or broader than another claim by setting forth more

or fewer requirements. The coverage of a patent is assessed on a claim-by-claim basis.


                                                - 55 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 56 of 109



        In patent law, the requirements of a claim are often referred to as “claim elements” or “claim

limitations.” When a product or method meets all the requirements of a claim, where it meets all of its

limitations or all of its elements, the claim is said to cover that product or method; and that product or

method is said to fall within the scope of that claim. In other words, a claim covers a product or method

where each of the claim elements or limitations is present in that product or method. If a product or

method is missing even one limitation or element of a claim, the product or method is not covered by

that claim. If the product or method is not covered by the claim, the product or method does not infringe

the claim.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 16 (with

modifications); see also KAIST IP US LLC v. Samsung Elecs. Co., No. 2:16-cv-1314-JRG-RSP (E.D.

Tex.), 2018-06-15 Trial Tr. (D.I. 498) 40:1-41:20 (with modifications).

        A.      VLSI Objections:

        VLSI objects to Intel’s addition of the word “alleged” before invention as an improper

modification and an improper burden shifting. Patents are presumed valid and inventive. Intel may (as

it has) argue invalidity in the instructions relating to invalidity.




                                                - 56 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 57 of 109



JURY INSTRUCTION NO. 33. INDEPENDENT AND DEPENDENT CLAIMS (AGREED)

       This case involves two types of patent claims: independent claims and dependent claims.

       An “independent claim” sets forth all of the requirements that must be met in order to be covered

by that claim. Thus, it is not necessary to look at any other claim to determine what an independent

claim covers. In this case, the following claims are independent claims:

                  Claims 1 and 13 of the ’187 Patent.
                  Claims 9 and 16 of the ’552 Patent; and
       The remainder of the asserted claims in the VLSI Patents are “dependent claims.” A dependent

claim does not itself recite all of the requirements of the claim but refers to another claim for some of

its requirements. In this way, the claim “depends” on another claim. A dependent claim incorporates all

of the requirements of the claim(s) to which it refers. The dependent claim then adds its own additional

requirements. To determine what a dependent claim covers, it is necessary to look at both the dependent

claim and any other claim(s) to which it refers. A product or process that meets all of the requirements

of both the dependent claim and the claim(s) to which it refers is covered by that dependent claim. If

any requirement of the dependent claim is not met, or if any requirement of the independent claim from

which the dependent claim depends is not met, then the product or process does not infringe that

dependent claim. On the other hand, if the requirements of an independent claim are all met, but a

requirement of a dependent claim is not met, the independent claim is still infringed. In this case, the

following claims are dependent claims:

                  Claims 2, 15, 17, and 18 of the ’187 Patent.
                  Claims 11, 20, 21, and 36 of the ’552 Patent; and
Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 17; see

also Federal Circuit Bar Association Model Jury Instructions § B.2.1a (2020) (with modification to

reflect adopted Intel changes only).


                                             - 57 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 58 of 109



JURY INSTRUCTION NO. 34. “COMPRISES” CLAIMS

        The preambles to each of the asserted claims of the VLSI Patents use the word “comprises,” for

example in the phrases “a method comprises,” “the apparatus comprises,” or “[t]he stand-alone IC

comprises.” The word “comprises” means “including the following but not excluding others.” A claim

that includes the word “comprises” is not limited to products or methods having only the elements recited

in the claim, but also covers products or methods that add additional elements.

        For example, a claim wherein “a table comprises a tabletop, legs, and glue” would be infringed

by a table that includes a tabletop, legs, and glue, even if the table also includes wheels on the table’s

legs.

        If you find that Intel’s products or methods include all of the elements in a claim, literally or

under the doctrine of equivalents where applicable, even if Intel’s products or methods include additional

components or steps, you must find that Intel’s products or methods infringe the claim.

        But if a product or method is missing even one limitation or element of a patent claim, then that

product or method is not covered by the claim and does not infringe. Likewise, if a prior art reference is

missing one limitation or element of a patent claim, then that prior art reference does not invalidate the

claim. For example, a claim wherein “a table comprises a tabletop, legs, and glue” would not cover a

table that includes a tabletop and legs, but no glue.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 18

(VLSI’s proposal includes only slight modification from comprising to comprises, RED language was

included; Intel’s BLUE paragraph is a modification); see also AIPLA Model Jury Instructions § V.3.6

(2019) (with modifications); MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.),

D.I. 379 (with modifications).




                                              - 58 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 59 of 109



        A.      VLSI Objections:

        VLSI objects to Intel’s modification of the instruction as given by this Court in the -057 case as

unnecessary and highly confusing.

        For example, after introducing the “comprising” limitation and explanation that comprising may

include more than the enumerated elements, Intel adds a confusing paragraph that begins: “[b]ut if a

product or method is missing even one limitation or element of a patent claim, then that product or

method is not covered by the claim and does not infringe. Likewise, if a prior art reference is missing

one limitation or element of a patent claim, then that prior art reference does not invalidate the claim.”

This is confusing and it is unclear how it provides clarity on the “comprising” limitation. To the extent

such an addition is intended only to restate the general rule of patent infringement, such an addition is

not necessary as duplicative of the infringement instruction, which requires that a product or method

include all elements of a claim to be infringed.

        Additionally, VLSI objects to Intel’s reference to invalidity as confusing, improper, and

duplicative (as potentially relevant) of other instructions. It seems to suggest that the infringing products

can be invalidating (which they cannot, and Intel is not asserting otherwise in this litigation).

        VLSI also objects to Intel’s removal of references to infringement under the doctrine or

equivalents (as Intel does throughout the instructions) simply because it believes that such infringement

should not be in the case. This is improper and contrary to the Court’s ruling on Intel’s Dabuert motion.

Intel cannot unilaterally change the scope of the types of infringement at issue.




                                               - 59 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 60 of 109



JURY INSTRUCTION NO. 35. TERMS “A” OR “AN;” AND “THE”11

       The use of the terms “a” or “an” in a claim is a term of art, which has a special meaning in the

context of a patent claim. When used in a claim, standing alone, the terms “a” or “an” means “one or

more.” However, a patentee may evince a clear intent that limits “a” or “an” to “one.”

       [“The subsequent use of definite article “the” or “said” in a claim to refer back to the same claim

term does not change the general plural rule” and similarly refers to “one or more.”] / [The use of the

term “the” in a claim is also a term of art. When used in a claim, the term “the” means “only one.”]

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 19 (VLSI

proposal has no modification to “a” or “an”, BLUE are all modifications to “a” and “an”; both parties

modified to add a “the” instruction); Baldwin Graphics Sys., Inc. v. Seibert, Inc., 512 F.3d 1338, 1342-

43 (Fed. Cir. 2008).

       A.      VLSI Objections:

       VLSI objects to Intel’s misrepresentation of the law with respect to the words “a” and “an,” as

legally improper and confusing. Intel appears to argue that the terms “a” or “an” mean “one or more”

only when such a term is “standing alone.” This is contrary to Federal Circuit case law, which clearly

holds that subsequent references to a term initially introduced by “a” or “an” reinvokes the meaning

“one or more.” Additionally, Intel’s general assertion that “a patentee may evidence a clear intent” that

“a” or “an” refers to only “one” is contrary to any facts in this case and would improperly mislead the

jury. As described by the Federal Circuit, “[t]hat ‘a’ or ‘an’ can mean ‘one or more’ is best described as

a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are



11
  Intel objects to this instruction being given. Unlike in the -254 case, there is not a dispute between
the parties related to these terms. This instruction is therefore unnecessary and will be confusing to
the jury. To the extent an instruction regarding “a” or “an” or “the” is deemed necessary, Intel
proposes the text in black and blue, and not the text in red.
                                              - 60 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 61 of 109



extremely limited: a patentee must ‘evince[] a clear intent’ to limit ‘a’ or ‘an’ to ‘one.’“ Baldwin

Graphics Sys., Inc. v. Seibert, Inc., 512 F.3d 1338, 1342-43 (Fed. Cir. 2008). This is also contrary to

the Court’s instruction in the -057 case where Intel raised the same issue.

        VLSI further objects to Intel’s misrepresentation of the law with respect to the word “the,” which

simply harkens back to the antecedent one or more. The case to which Intel cites does not hold

differently, but Intel misinterprets its holding. As the court in Baldwin Graphics explained, “[t]hat ‘a’

or ‘an’ can mean ‘one or more’ is best described as a rule, rather than merely as a presumption or even

a convention. . . . The subsequent use of definite articles ‘the’ or ‘said’ in a claim to refer back to the

same claim term does not change the general plural rule, but simply reinvokes that non-singular

meaning. . . . [T]he use of a definite article (‘said’ or ‘the’) to refer back to an initial indefinite article

does not implicate, let alone mandate the singular. Because the initial indefinite article (‘a’) carries either

a singular or plural meaning, any later reference to that same claim element merely reflects the same

potential plurality.” 51 F.3d 1342-43.




                                                - 61 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 62 of 109



JURY INSTRUCTION NO. 36. “REGULATING” TERM12

[VLSI Proposed Instruction:

        The law says that it is the Court’s role to define the terms of the claims and it is your role as the

jury to apply the Court’s definitions of the terms the Court has construed to the issues that you are asked

to decide in this case.

        I have determined the meaning of the phrase “regulate/regulating at least one supply from a

power source and an inductance” as used in the ’522 Patent. The term “regulate/regulating at least one

supply from a power source and an inductance” is to be given its plain and ordinary meaning, and would

allow both boost converters and buck converters.

        You must accept my definitions of these words in the claims as being correct. It is your job to

take these definitions and apply them to the issues that you are deciding, including the issues of

infringement and validity.]

Source: Federal Circuit Bar Association Model Jury Instructions § B.2.1 (2020) (with modifications);

VLSI Technology LLC v. Intel Corp., D.I. 101 (Claim Construction Order); Claim Construction Hrg. Tr.

50:22-51:2 (“The Court is going to find that there was no clear and unequivocal disavowal. We rely in

great part on what counsel has said with the allowance of Claim 23 and we find that it would allow both

a boost and a buck converter; therefore, the claim construction for the first term is going to be plain and

ordinary meaning.”).

[Intel Proposed Instruction:




12
  At claim construction, Intel proposed a specific construction for the “regulating” claim terms of the
’522 patent, and the Court held that plain and ordinary meaning applies. Intel re-asserts its proposed
construction (including to preserve its appellate rights). But to the extent that the Court elects not to
modify its claim construction determination, no instruction should be given.
                                               - 62 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 63 of 109



        The claim term “regulate/regulating at least one supply from a power source and an inductance”

means “regulate/regulating at least one supply from an inductance connected to a power source, where

the inductance is positioned between the power source and the regulating circuitry.”] 13

Source: Intel’s Opening Claim Construction Brief, D.I. 82 at 3-7; Intel’s Responsive Claim

Construction Brief, D.I. 84 at 1-4.

        A.      VLSI Objections:

        VLSI objects to Intel’s proposed instruction as contrary to the Court’s claim construction order

and an improper attempt to reargue failed claim construction positions. VLSI’s instruction, in contrast,

is faithful to the Court’s order and construction.

        Intel argues that either its reasserted (failed) construction should be given as an instruction, or

no instruction should be given. This position is without support. If Intel believes an instruction should

be given (if it gets the construction it wants—despite already losing on the issue), it should not be

allowed to argue against providing the proper claim construction to the jury. Further, it is proper and

necessary to provide claim constructions to the jury to allow the jury to properly decide the case based

on the law—including the constructions—provided by the Court.




13
   This is the construction that Intel proposed and that the Court rejected at the claim construction
phase. To preserve its rights appellate rights, Intel re-asserts its proposed construction for the reasons
it previously advanced in its claim construction briefing and at oral argument.
                                              - 63 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 64 of 109



JURY INSTRUCTION NO. 37. INFRINGEMENT—GENERALLY

        I will now instruct you as to the rules you must follow when deciding whether VLSI has proven

that Intel infringed any of the claims of the ’187 and ’522 Patents.

        Patent law gives the owner of a valid patent the right to exclude others from importing, making,

using, offering to sell, or selling within the United States a product claimed in the patent, or performing

within the United States a method claimed in the patent during the term of the patent. Any person or

business entity that has engaged in any of those acts without the patent owner’s permission infringes the

patent. Here, VLSI alleges that Intel infringes the following claims through its accused products:

                  Claims 1, 2, 13, 15, 17, and 18 of the ’187.
                  Claims 9, 11, 16, 20, 21, and 36 of the ’522 Patent; and
        In determining infringement, you must compare Intel’s accused products and methods to the

asserted claims of the ’187 and ’522 Patents when making your decision regarding infringement.

        As explained further in the following Instructions, direct infringement results if the defendant

makes, uses, sells, or offers to sell a product or method that infringes a claim, either literally or under

the doctrine of equivalents. There is no intent element to direct infringement.

        VLSI has accused Intel of direct infringement.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 20 (with

modifications); see also AIPLA Model Jury Instructions § V.3.0 (2019) (with modification to correct

legal mistake); Intel Corp. v. United States ITC, 946 F.2d 821, 832 (Fed. Cir. 1991) (“As noted by Intel,

there is no intent element to direct infringement.”).

        A.     VLSI Objections:

        VLSI objects to Intel’s removal of relevant instruction—namely what infringement is relevant in

this case and that VLSI has accused Intel of infringement. There is no basis for Intel’s objections to this

instruction.

                                              - 64 -
Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 65 of 109



VLSI does not object to the word “asserted.”




                                    - 65 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 66 of 109



JURY INSTRUCTION NO. 38. DIRECT INFRINGEMENT—KNOWLEDGE OF THE
                         PATENT AND INFRINGEMENT ARE IMMATERIAL

        In this case, VLSI asserts that Intel has directly infringed each of the VLSI Patents. Intel is liable

for directly infringing each asserted claims of the VLSI Patents if you find that VLSI has proven that it

is more likely than not that Intel made, used, imported, offered to sell, or sold the invention defined in at

least one claim of the patent within the United States a device recited in the claim or performed in the

United States a method recited in at least one claim.

        A party can directly infringe a patent without knowing of the patent or without knowing that

what the party is doing is patent infringement. There is no intent element to direct infringement.

Evidence of independent development is not relevant to an infringement determination. Even if the

party independently creates the accused product or method, it can still infringe.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 21 (with

modifications); Intel Corp. v. United States ITC, 946 F.2d 821, 832 (Fed. Cir. 1991) (“As noted by Intel,

there is no intent element to direct infringement.”).

        A.      VLSI Objections:

        VLSI objects to Intel’s alteration of this instruction. The model instruction refers to this

instruction   as   “DIRECT       INFRINGEMENT—KNOWLEDGE                     OF    THE     PATENT        AND

INFRINGEMENT ARE IMMATERIAL,” as offered by VLSI.

        Further, there is no basis for Intel’s removal of the language regarding the intent requirement, or

independent creation. Intel has made clear that it intends to argue a defense of “independent creation”

to the jury, but this is contrary to law, including as noted by Intel before the Federal Circuit “there is no

intent element to direct infringement.”




                                               - 66 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 67 of 109



JURY INSTRUCTION NO. 39. DIRECT INFRINGEMENT—LITERAL INFRINGEMENT

        There are two types of infringement: (1) “literal infringement” and (2) “infringement under the

doctrine of equivalents.” I will now instruct you on literal infringement, and then will provide an

instruction on infringement under the doctrine of equivalents.

        In order to prove literal infringement of a patent claim, VLSI must prove by a preponderance of

the evidence, i.e., that it is more likely than not, that Intel made, used, sold, offered for sale within, or

imported into the United States a product or process that meets all of the requirements of a claim and

did so without VLSI’s permission. You must compare the product or process with each and every one

of the requirements of a claim to determine whether all of the requirements of that claim are met. A

claim element is literally present if it exists in the accused product or was performed by the accused

method as it is described in the claim language. If an accused product does not possess any one element

recited in a claim, then you must find that that particular product does not literally infringe that claim.

        You must determine, separately for each asserted claim, whether or not there is infringement.

For dependent claims, if you find that a claim to which a dependent claim refers is not infringed, there

cannot be infringement of that dependent claim. On the other hand, if you find that an independent claim

has been infringed, you must still decide, separately, whether the product or method meets the additional

requirement(s) of any claims that depend from the independent claim to determine whether those

dependent claims have also been infringed. This is because a dependent claim includes all the

requirements of any of the claims to which it refers plus additional requirement(s) of its own. Intent to

infringe is not an element of direct literal infringement.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 22; see

also Federal Circuit Bar Association Model Jury Instructions § B.3.1a (2020) (with modifications); Intel




                                               - 67 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 68 of 109



Corp. v. United States ITC, 946 F.2d 821, 832 (Fed. Cir. 1991) (“As noted by Intel, there is no intent

element to direct infringement.”).

       A.      VLSI Objections:

       VLSI objects to Intel’s modification of the instruction, including by removing that there are two

methods of direct infringement which is necessary to provide context to this instruction. Intel’s attempt

to confuse the jury is further compounded by its additional proposed language which is either

unnecessary and confusing (because it already states that every element must be present), or highly

prejudicial and confusing as seeming to conflate direct and literal infringement.

       Further, there is no basis for Intel’s removal of the language regarding the intent requirement.

Intel has made clear that it intends to argue a defense of “independent creation” to the jury or lack of

intent, but this is contrary to law, including as noted by Intel before the Federal Circuit “there is no

intent element to direct infringement.”




                                             - 68 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 69 of 109



JURY INSTRUCTION NO. 40. DIRECT INFRINGEMENT—DOCTRINE OF
                         EQUIVALENTS14

        If a company makes, uses, sells, offers to sell within, or imports into the United States a product

or process that does not literally meet all of the limitations of a claim and thus does not literally infringe

that claim, there can still be direct infringement if that product or process satisfies the claim limitations

“under the doctrine of equivalents.”

        Under the doctrine of equivalents, a product or process infringes a claim if the accused product

or process contains elements or performs steps that literally meet or are equivalent to each and every

limitation of the claim.

        You may find that a limitation or step is equivalent to an element of a claim that is not met literally

if a person having ordinary skill in the field of technology of the patent would have considered the

differences between them to be “insubstantial.” [You may find that an element or step is equivalent to

an element of a claim that is not met literally if] [that is, that] the element or step: (1) performs

substantially the same function and (2) works in substantially the same way (3) to achieve substantially

the same result as the limitation of the claim.

        In order to prove infringement by “equivalents,” VLSI must prove the equivalency of the element

or step to the claim limitation. Thus, each element of a claim must be met by the accused product or

process either literally or under the doctrine of equivalents for you to find infringement. VLSI must prove

infringement by a preponderance of the evidence. As with literal infringement, intent to infringe is not

an element of direct infringement under the doctrine of equivalents.


14
  Intel objects to this instruction in its entirety. VLSI does not maintain a claim for infringement
under the doctrine of equivalents for the ’187 and ’522 patents, and Intel has moved for to exclude
VLSI’s expert’s attempt to reserve the right to opine on the doctrine of equivalents with respect to the
’187 and ’522 Patents. Dkt. 268. Thus, Intel believes that an instruction regarding the doctrine of
equivalents—as well as any mention of doctrine of equivalents in these instructions—is inappropriate.
To the extent Intel’s motion is denied, Intel proposes the instructions herein.
                                                  - 69 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 70 of 109



        Known interchangeability of the claim limitation and the proposed equivalent is a factor that can

support a finding of infringement under the doctrine of equivalents. In order for the element or step to

be considered interchangeable, the claim element must have been known at the time of the alleged

infringement to a person having ordinary skill in the field of technology of the patent. Interchangeability

at the present time is not sufficient.

        VLSI contends that if you find Intel does not infringe the asserted claims of the ’187 and ’522

Patents literally, then Intel infringes the asserted claims of the ’187 and ’522 Patents under the doctrine

of equivalents.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 23 (with

modifications); see also Federal Circuit Bar Association Model Jury Instructions, § B.3.1c (2020); Intel

Corp. v. United States ITC, 946 F.2d 821, 832 (Fed. Cir. 1991) (“As noted by Intel, there is no intent

element to direct infringement.”).

        A.        VLSI Objections:

        VLSI objects to Intel’s proposed alteration of the Court’s language to instead read “that is, if”

as confusing and legally improper.

        Further, there is no basis for Intel’s removal of the language regarding the intent requirement.

Intel has made clear that it intends to argue a defense of “independent creation” to the jury or lack of

intent, but this is contrary to law, including as noted by Intel before the Federal Circuit “there is no

intent element to direct infringement.”




                                              - 70 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 71 of 109



JURY INSTRUCTION NO. 41. LEVEL OF ORDINARY SKILL15

       A person of ordinary skill in the art for the VLSI Patents would have had a Bachelor’s Degree

in Electrical Engineering, Computer Engineering, or Computer Science, and approximately three years

of relevant industry experience, or an equivalent combination of education and experience (for example,

a Master’s Degree in Electrical Engineering or Computer Science, and two years of experience). The

experience could be derived from either industry or working in a research program dedicated to

computer architecture research.

Source: Proposed level of ordinary skill in expert reports.

       A.      VLSI Objections:

       VLSI objects to Intel’s removal of the level of ordinary skill as a method to attempt to remove

VLSI’s doctrine of equivalents assertions. This is improper.

       Further, Intel does not object to the standard noting that “there is no meaningful distinction

between the parties’ positions regarding the level [of] ordinary skill,” further undermining any objection

that it should not be included.




15
    Intel objects to VLSI’s instruction in its entirety as unnecessary because there is no meaningful
distinction between the parties’ positions regarding the level ordinary skill, such that an instruction is
unnecessary and likely to confuse the jury. To the extent an instruction regarding the level of ordinary
skill is deemed necessary, the parties would need to propose an instruction for each of the two asserted
patents, and Intel reserves the right to do so.
                                              - 71 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 72 of 109



JURY INSTRUCTION NO. 42. WILLFUL INFRINGEMENT16

        In this case, VLSI argues that Intel willfully infringed the asserted patents. If you have decided

that Intel has infringed any claims of the VLSI Patents, you must go on and address the additional issue

of whether or not the infringement was willful. Willfulness requires you to determine whether VLSI

proved that it is more likely than not that the infringement by Intel was willful.

        You may not determine that the infringement was willful just because you find that Intel was

aware of the VLSI Patents and infringed them. Instead, you must also find that Intel deliberately

infringed the VLSI Patents.

        To determine whether Intel acted willfully, consider all facts and assess Intel’s knowledge at the

time of the challenged conduct. Facts that may be considered include, but are not limited, to:

                 (1)   Whether or not Intel acted consistently with the standards of
                       behavior for its industry;
                 (2)   Whether or not Intel intentionally copied a product of VLSI or
                       a prior patent owner that is covered by the VLSI Patents;
                 (3)   Whether or not Intel reasonably believed it did not infringe or
                       that the patent was invalid;
                 (4)   Whether or not Intel made a good-faith effort to avoid infringing
                       the VLSI Patents, for example, whether Intel attempted to
                       design around the VLSI Patents; and
                 (5)   Whether or not Intel tried to cover up its infringement.

        [An infringer may be found liable for willful infringement even if it did not have actual

knowledge of the patent or infringement if the infringer intentionally took steps to remain unaware of

the patent or infringement. This is known as “willful blindness.” Willful blindness is a factor to consider

with respect to willfulness.]



16
    Intel objects to VLSI’s instruction in its entirety. Intel has moved to dismiss VLSI’s willful
infringement claims and also has moved for summary judgment on such claims. Thus, Intel believes
that an instruction regarding willfulness—as well as any mention of willfulness in these instructions—
is inappropriate. To the extent Intel’s motions are denied, Intel proposes the instruction herein.
                                              - 72 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 73 of 109



        [An infringer may be found liable for willful infringement only if it had actual knowledge of the

patent and either deliberately infringed the patent or deliberately acted despite a risk of infringement

that was so obvious that it should have been known. Either way, to find willful infringement, you would

have to find that the infringer engaged in conduct that is willful, wanton, malicious, bad-faith, deliberate,

consciously wrongful, flagrant, or characteristic of a pirate.]

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 24 and

2021-03-01 Trial Tr. 189:20-25 (with modifications); see also Federal Circuit Bar Association Model

Jury Instructions, § B.3.10 (2020) (with modifications).

        A.      VLSI Objections:

        VLSI objects to Intel’s proposed language as legally erroneous and misleading to the jury,

including because it ignores that a party need not have “actual knowledge” for willful blindness.




                                               - 73 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 74 of 109



JURY INSTRUCTION NO. 43. PATENT INVALIDITY—GENERALLY

        I will now instruct you on the rules you must follow in deciding whether or not Intel has proven

that the asserted claims of the ’187 and ’522 Patents are invalid. A patent is presumed valid. The burden

of establishing invalidity of a patent or any claim rests solely on Intel as the party asserting invalidity.

        To prove that any claim of a patent is invalid, Intel must persuade you by clear and convincing

evidence, that is, you must be left with a clear conviction that the claim is invalid.

        Even though the Patent Office examiners have allowed the asserted claims as valid, you have

the responsibility for deciding whether Intel has met its burden of proving by clear and convincing

evidence that the claims of the patent are invalid.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 25 (with

modifications); 35 USC § 282; Federal Circuit Bar Association Model Jury Instructions § 4.1 (2020)

(with modifications).

        A.      VLSI Objections:

        VLSI objects to the removal of the presumption of validity. Intel’s removal has no basis and

invites error for the jury to believe that there is no presumption in either direction. VLSI’s proposed

instruction is legally proper.




                                               - 74 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 75 of 109



JURY INSTRUCTION NO. 44. PATENT INVALIDITY—PRIOR ART

VLSI Proposed Instruction:

        In order for someone to be entitled to a patent, the claimed invention must actually be “new”

and not obvious over what came before, which is referred to as the prior art. There are different types of

prior art, and I will instruct you on the relevant types that you need to consider.

        Intel contends that the following is prior art to the VLSI Patents. The following are the only

alleged prior art before you in this case:

                     For the asserted claims of the ’187 Patent:
                         o U.S. Patent No. 6,980,037 (“Page”)
                         o U.S. Patent No. 5,949,277 (“Bujanos”)
                         o U.S. Patent No. 5,883,501 (“Arakawa”)
                         o Widlar, New Developments in IC Voltage Regulators
                              (“Widlar”)
                         o U.S. Patent No. 5,739,708 (“LeWalter”)
                         o U.S. Patent No. 5,778,237 (“Yamamoto”)
                     For the asserted claims of the ’522 Patent:
                         o U.S. Patent No. 6,664,775 (“Clark”)
                         o U.S. Patent No. 6,484,265 (“Borkar”)
                         o U.S. Patent No. 5,481,178 (“Wilcox”)
                         o U.S. Patent No. 6,137,280 (“Ackermann”)
                         o U.S. Patent No. 5,764,007 (“Jones”)
                         o U.S. Patent No. 5,614,869 (“Bland”)
                         o U.S. Patent No. 6,366,157 (“Abdesselem”)

Source: Federal Circuit Bar Association Model Jury Instructions §§ 4.3a-1, 4.3a-2 (2020) (with

modifications).

Intel Proposed Instruction:

        In order for someone to be entitled to a patent, the claimed invention must actually be “new”

and not obvious over what came before, which is referred to as the prior art. Prior art may include items

that were publicly known or that have been used or offered for sale, or references, such as publications

or patents, that disclose the claimed invention or elements of the claimed invention. There are different

types of prior art, and I will instruct you on the relevant types that you need to consider.
                                              - 75 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 76 of 109



        (1) Prior art includes any technical information that was known or used by others in the
            United States or patented or described in a printed publication anywhere in the world
            before the date of the alleged invention for the asserted patent. Such technical
            information is considered known if it was reasonably accessible to the public on that
            date.

        (2) Prior art includes any technical information that was already patented or described
            in a printed publication, anywhere in the world more than a year before the filing
            date of the asserted patent.

        (3) Prior art includes any technical information that was described in a published patent
            application filed before the date of the alleged invention for the asserted patent.

        (4) Prior art includes any technical information that was described in a patent granted on
            an application filed before the date of the alleged invention for the asserted patent.

        (5) Prior art includes any invention that was made by another person in the United States
            before the date of the alleged invention for the asserted patent and was not
            abandoned, suppressed, or concealed. For someone else to have made the claimed
            invention first, the other person must have either (1) reduced their invention to
            practice before the date of the alleged invention for the asserted patent, or (2)
            conceived of their invention before the named inventors of the asserted patent and
            exercised diligence in reducing it to practice starting just before the alleged
            conception date for the asserted patent.

Source: Federal Circuit Bar Association Model Jury Instructions §§ 4.3a-1, 4.3a-2 (May 2020) (with

modifications).

        A.        VLSI Objections:

        VLSI objects to Intel’s proposed formulation of this instruction as improper, confusing, and

legally inaccurate and misleading. Further, VLSI objects to Intel’s alterations of the model instruction

on which it purports to rely, including its failure to list its alleged prior art.

        For example, Intel’s proposed instruction is contrary to this Court’s narrowing order and Intel’s

disclosures by instructing the jury broadly that any material that falls within any of the enumerated

categories is “prior art.” This is legally and factually untrue. Intel chose its specific alleged prior art and

prior art combinations. It must be held to those choices.



                                                 - 76 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 77 of 109



       Intel’s objection suggesting that other prior art is allowed for general purposes makes clear that

it intends to ignore the Court’s narrowing order and use prior art other than the narrowed prior art.

Further, Intel’s instruction (and its objection) ignores that its proposed instruction of invalidity by

obviousness repeatedly references “prior art” without qualifying that such art must be from a particular

list Intel provided pursuant to this Court’s order. See Instruction No. 46 (Obviousness). Intel’s proposal

to broadly construe “prior art” in its proposed instruction (and as is argues in its objection) is contrary

to this Court’s narrowing order, is highly prejudicial to VLSI, and invites jury confusion.




                                              - 77 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 78 of 109



JURY INSTRUCTION NO. 45. PATENT INVALIDITY—PRIOR ART NOT
                         CONSIDERED BY THE PTO17

        When a party challenging the validity of a patent presents evidence that was not considered

by the Patent Office examiners during the prosecution of the application and not cumulative of other

evidence that was considered by the Patent Office which resulted in the issued patent, such new

evidence may be given more weight and may make it easier to satisfy the party’s clear-and-

convincing evidence burden.

Source: VLSI Technology LLC v. Intel Corp., No. 6:19-cv-254-ADA (W.D. Tex.), D.I. 563 at No. 27;

Instructions in AVM v. Intel, No. 1:15-cv-00033-RGA, D.I. 719 (D. Del.) (with modifications);

Microsoft Corp. v. i4i Limited Partnership, 564 U.S. 91 (2011).

        A.      VLSI Objections:

        VLSI objects to this proposed instruction by Intel as duplicative, confusing, and unduly

prejudicial. Intel’s proposed instruction is unnecessary and will cause juror confusion in terms of the

proper standard to apply. Intel’s proposed instruction will cause the jurors to apply a lower, and

improper, standard. VLSI disagrees that Intel’s instruction properly reflects the law as to be

communicated to the jury. For example, Intel’s objection improperly elevates alleged prior art that is

cumulative of prior art that the PTO did consider.

        Should the Court determine that such an instruction is warranted, VLSI reserves the right to

provide a supplemental instruction providing context.




17
   VLSI objects to the inclusion of this instruction in its entirety as suggesting an improper lower
standard (i.e. not clear and convincing evidence) to the jury.
                                                 - 78 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 79 of 109



JURY INSTRUCTION NO. 46. PATENT INVALIDITY—OBVIOUSNESS

[VLSI Proposed Instruction:

        Defendant contents in this case that the asserted claims of the VLSI Patents are invalid as being

obvious.

        Even though an invention may not have been identically disclosed or described in a single prior

art reference before it was made by an inventor, the invention may have been obvious to a person of

ordinary skill in the field of technology of the patent at the time the invention was made.

        Because an issued patent is presumed valid, Intel bears the burden of establishing obviousness

by clear and convincing evidence.

        A patent claim with several elements is not proved obvious merely by demonstrating that each

of the elements was known. Most, if not all, inventions rely on the building blocks of prior art.

        Now, in determining whether the patent is invalid because of obviousness, you must consider

the scope and content of the prior art, the differences between the prior art and the claimed invention,

and the level of ordinary skill in the art. In determining the level of ordinary skill in the art, you should

consider the person of ordinary skill as one who is presumed to be aware of all the pertinent prior art.

The skill of the actual inventor is irrelevant because inventors may possess something that distinguishes

them from workers of ordinary skill in the art.

        In considering whether a claimed invention is obvious, you should consider whether as of the

priority date of the asserted patents there was a reason that would have prompted a person of ordinary

skill in the field to combine the known elements in a way that the claimed invention does taking into

account such facts as: (1) whether the claimed invention was merely the predictable result of using prior

art elements according to their known function(s); (2) whether the claimed invention provides an

obvious solution to a known problem in the relevant field; (3) whether the prior art teaches or suggests

                                               - 79 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 80 of 109



the desirability of combining elements claimed in the invention; (4) whether the prior art teaches away

from combining elements in the claimed invention; (5) whether it would have been obvious to try the

combinations of elements, such as when there is a design incentive or market pressure to solve a problem

and there are a finite number of identified, predictable solutions. To find it rendered the claimed

invention obvious, you must find that the prior art provided a reasonable expectation of success.

       Now, in determining whether the claimed invention was obvious, consider each claim separately

and consider only what was known at the time of the invention. In determining whether the claimed

invention was obvious, do not use hindsight. In other words, you should not consider what a person of

ordinary skill in the art would know now or what has been learned from the teaching of the VLSI Patents.

In making these assessments, you must also take into account any objective evidence, sometimes called

secondary considerations, that may have existed at the time of the invention and afterwards that shed

light on non-obviousness. These include:

               (1)   Whether the claimed invention was commercially successful as a
                     result of the merits of the claimed invention (rather than the result
                     of design needs or market-pressure advertising or similar
                     activities);
               (2)   Whether the claimed invention satisfied a long-felt need;
               (3)   Whether others had tried and failed to make the claimed invention;
               (4)   Whether others invented the claimed invention at roughly the same
                     time;
               (5)   Whether others copied the claimed invention;
               (6)   Whether the claimed invention achieved unexpected results;
               (7)   Whether others in the field praised the claimed invention;
               (8)   Whether persons having ordinary skill in the art of the invention
                     expressed surprise or disbelief regarding the claimed invention;
               (9)   Whether others actively sought or obtained rights to the patent from
                     the patent owner; and
               (10) Whether the inventor proceeded contrary to accepted wisdom in the
                    field.


                                             - 80 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 81 of 109



        These objective indicia can show that the invention is not obvious. While these objective indicia

must be taken into account, you must consider all of the evidence related to obviousness before you

reach a decision.

        In order to find any of the asserted claims of the patent invalid you must find that Defendants

have proven obviousness by clear and convincing evidence.]

Source: KAIST IP US LLC v. Samsung Elecs. Co., No. 2:16-cv-1314-JRG-RSP (E.D. Tex.), 2018-06-

15 Trial Tr. (D.I. 498) 56:7-59:16 (with modifications); Federal Circuit Bar Association Model Jury

Instructions, § B.4.3a-2 (2020) (with modifications).

[Intel Proposed Instruction:

     Intel contends that the asserted claims of the ’187 and ’522 patents are invalid as being obvious.

     Even though a claimed invention may not have been identically disclosed or described before it

was made by the named inventors on the patent, it is still not patentable if it would have been obvious

to a person of ordinary skill in the field of technology of the patent at the time of the alleged invention.

     In determining whether a claimed invention is obvious, you must consider the level of ordinary

skill in the art, the scope and content of the prior art, any differences between the prior art and the

claimed invention, and, if present, so-called objective evidence or secondary considerations, which I

will describe shortly. In determining the level of ordinary skill in the art, you should consider the

person of ordinary skill as one who is presumed to be aware of all the pertinent prior art. The skill of

the actual named inventor on the asserted patent is irrelevant, because inventors may possess

something that distinguishes them from persons of ordinary skill in the art. Do not use hindsight;

consider only what was known at the time of the alleged invention.

     Keep in mind that the existence of each and every element of the claimed invention in the prior

art alone does not prove obviousness. Most, if not all, inventions rely on building blocks of prior art.

                                              - 81 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 82 of 109



A claimed invention may be obvious in light of either a single prior art reference or the combination

of two or more prior art references. In considering whether a claimed invention is obvious, you should

consider whether, at the time of the alleged invention, there was a reason that would have prompted a

person having ordinary skill in the field of the patent to combine the known elements in the prior art

in a way that the claimed invention does, taking into account such factors as: (1) whether the claimed

invention was merely the predictable result of using prior art elements according to their known

function(s); (2) whether the claimed invention provides an obvious solution to a known problem in

the relevant field; (3) whether the prior art teaches or suggests the desirability of combining elements

of the claimed invention; (4) whether the prior art teaches away from combining elements in the

claimed invention; (5) whether it would have been obvious to try the combinations of elements, such

as when there is a design incentive or market pressure to solve a problem and there are a finite number

of identified, predictable solutions; and (6) whether a person of ordinary skill in the art of the patent

would have had a reasonable expectation of success in combining the prior art.

     In determining whether the claimed invention was obvious, you should take into account any

objective evidence, sometimes called secondary considerations, that may shed light on whether or not

the claimed invention is obvious, such as:

       (1)   Whether the claimed invention was commercially successful as a result of the
             merits of the claimed invention (rather than the result of design needs or market-
             pressure advertising or similar activities);
       (2)   Whether the claimed invention satisfied a long-felt need that others had been
             unable to satisfy;
       (3)   Whether others had tried and failed to make the claimed invention;
       (4)   Whether others came up with the claimed invention at roughly the same time;
       (5)   Whether others copied the claimed invention;
       (6)   Whether there were changes or related technologies or market needs
             contemporaneous with the claimed invention;
       (7)   Whether the claimed invention achieved unexpected results;
                                             - 82 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 83 of 109



       (8)    Whether others in the field praised the claimed invention;
       (9)    Whether persons having ordinary skill in the art of the claimed invention
              expressed surprise or disbelief regarding whether the claimed invention would
              work;
       (10) Whether others actively sought or obtained rights to the patent from the patent
            owner; and
       (11) Whether the named inventor proceeded contrary to accepted wisdom in the field.
    For secondary considerations to be accorded substantial weight, VLSI must establish a nexus

between the evidence and the merits of the patented invention as recited in the claims. VLSI therefore

bears the burden of establishing a nexus between the patented invention and any evidence of

commercial success, industry praise, or other secondary considerations. Commercial success and

industry praise are only relevant to obviousness considerations if there is proof that the success or

praise was a direct result of the unique characteristics of the patented invention recited in the claims.

If the claimed invention is only a component of a commercially successful machine or process, the

patent holder must show a nexus between the patented feature and the commercial success or industry

praise. If the commercial success or industry praise is due to an unclaimed feature of the device, the

commercial success is irrelevant. Similarly, if the feature that creates the commercial success was

known in the prior art, the success is not relevant to invalidity.

    In determining whether the claimed invention was obvious, consider each claim separately, but

understand that if a dependent claim is obvious, then the claims from which it depends are necessarily

obvious as well.]

Source: Federal Circuit Bar Association Model Jury Instructions § B.4.3c (May 2020) (with

modifications); Polaris Indus., Inc. v. Arctic Cat, Inc., 882 F.3d 1056 (Fed. Cir. 2018); W. Union Co.

v. MoneyGram Payment Sys., Inc., 626 F.3d 1361 (Fed. Cir. 2010); In re Huang, 100 F.3d 135 (Fed.

Cir. 1996).



                                              - 83 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 84 of 109



        A.      VLSI Objections:

        VLSI objects to Intel’s additions to the model instruction as unnecessary, improper, and legally

incorrect or misleading, for example, in its presentation of secondary considerations. For example,

Intel’s proposed instruction does not present the objective indicia as objective indicia of non-

obviousness which is the sole purpose and use of such indicia.

        Additionally, VLSI objects to Intel’s proposed instruction as the instruction provided by VLSI

provides better clarity and instruction to the jury, and is modeled after an instruction actually presented

to a jury, rather than being an amalgam of case law. In its objection, Intel ignores that this instruction

was provided to an actual jury.

        Further, Intel’s addition of “[i]n determining whether the claimed invention was obvious,

consider each claim separately, but understand that if a dependent claim is obvious, then the claims from

which it depends are necessarily obvious as well” is confusing as it is difficult to track how the claims

interplay with one another. A simpler, but still unnecessary addition would be “each claim must be

considered separately when considering whether any claim is obvious.”

        Intel’s proposal also attempts to remove or modify “invention” in the instruction is contrary to

the instruction itself. The purpose of the instruction is to describe when a patent claim might not be valid

due to obviousness. It is also unclear to what “invention” Intel is objecting. Intel’s instruction repeatedly

uses the word “invention” in other places.

        Intel’s anticipated objections to VLSI’s proposal are without merit. For example, VLSI

anticipates that Intel will object to the term “in a single prior art reference” (as it did in the -057 case) as

somehow meaning that a single prior art reference cannot render a claim obvious. That is not what is

included in the instruction. Rather, the instruction clearly states that obviousness can, and does not

preclude a finding of obviousness based on a single prior-art reference.

                                                - 84 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 85 of 109



JURY INSTRUCTION NO. 47. DAMAGES—INTRODUCTION

       If you find that Intel infringed any valid claim of either one of the VLSI Patents, you must then

consider what amount of damages to award to VLSI. I will now instruct you about the measure of

damages. By instructing you on damages, I am not suggesting which party should win this case, on any

issue. If you find that Intel has not infringed any valid claim of either one of the asserted patents, then

VLSI is not entitled to any damages.

       [The damages you award, if any, must be adequate to compensate VLSI for the infringement.

They are not meant to punish an infringer. Your damages award, if you reach this issue, should not be

less than what the patent holder would have received had it been paid a reasonable royalty.]

       [If you award damages, the damages you award must be adequate to compensate VLSI for the

infringement. They are not meant to punish an infringer. Your damages award, if you reach this issue,

should put VLSI in approximately the same financial position that it would have been in had the

infringement not occurred but in no event may the damages award be less than what the patent holder

would have received had it been paid a reasonable royalty. You may not include in your award any

additional amount as a fine or penalty, above what is necessary to compensate the patent holder for any

infringement.]

       VLSI has the burden to establish the amount of its damages by a preponderance of the evidence.

In other words, you should award only those damages that VLSI establishes that are more likely than

not. While VLSI is not required to prove the amount of its damages with mathematical precision, it must

prove them with reasonable certainty. You may not award damages that are speculative, damages that

are only possible, or damages that are based on guesswork.




                                              - 85 -
          Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 86 of 109



          [In this case, VLSI seeks damages in the form of what it contends to be a reasonable royalty.

You must be careful to ensure that award is no more and no less than the value that the patented

inventions have provided to Intel.]

          [In this case, VLSI seeks damages in the form of what it contends to be a reasonable royalty. A

reasonable royalty is defined as the money amount the patent owner and Intel would have agreed upon

as a fee for use of the claimed invention at the time just prior to when any infringement began. But,

regardless of the type of damages you may choose to award, you must be careful to ensure that award

is no more and no less than the value of the patented invention.

          Please also note that when I say that VLSI is seeking damages that it contends to be a reasonable

royalty, that does not mean I agree that VLSI is seeking a reasonable amount. If you reach the issue of

damages, it will be up to you the jury to determine what a reasonable amount would be.

          I will give more detailed instructions regarding damages shortly. Note, however, that VLSI is

entitled to recover no more and no less than what you determine is a reasonable royalty for any

infringement that occurred in the United States.]

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 29

(VLSI’s proposal is without modification); see also Federal Circuit Bar Association Model Jury

Instructions § B.5.1, § A.4 (2020) (with modifications); MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-

00308-ADA (W.D. Tex.), D.I. 379, 23-24 (with modifications).

          A.     VLSI Objections:

          VLSI objects to Intel’s modifications to the instruction as given by this Court in the -057 case

(which included much language then-presented by Intel) after the Court’s consideration of the same

issues.




                                               - 86 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 87 of 109



       In particular, VLSI objects to Intel’s inclusion of language suggesting that VLSI is seeking lost

profits (“approximately the same financial position”) which is misleading and highly prejudicial as the

relevant consideration is the next sentence “but in no event less than a reasonable royalty.”

       VLSI objects to the next line (“You may not include in your award any additional amount as a

fine or penalty, above what is necessary to compensate the patent holder for any infringement”) which

is duplicative and confusing as suggesting a separate limitation on damages other than the already

articulated standard that it be to compensate the patent holder and not as a punishment to the infringer.

       VLSI also objects to Intel’s additions that suggest to the jury that VLSI’s damages request is

improper or that the Court disagrees with the request, for example in adding that the damages are “in

the form of what [VLSI] contends to be” a reasonable royalty and additional sentences to explicitly state

to the jury that (after already insinuating that VLSI’s royalty rate is not reasonable) the Court is not

“agree[ing] that VLSI is seeking a reasonable amount.” These alterations are unduly prejudicial and

improperly bias the jury against VLSI.




                                             - 87 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 88 of 109



JURY INSTRUCTION NO. 48. DAMAGES—REASONABLE ROYALTY

        A reasonable royalty is defined as the money amount that the patent owner and the alleged

infringer would have agreed to if a hypothetical negotiation had taken place at the time just prior to

when any infringement first began.

        In considering this hypothetical negotiation, you should focus on what the expectations of the

patent owner and the alleged infringer would have been had they entered into an agreement at that time,

and had they acted reasonably in their negotiations.

        [Unlike in a real world negotiation, all parties to the hypothetical negotiation are presumed to

believe that the patents are] / [In determining this, you must assume that both parties believed the patent

was] valid and infringed and that both parties were willing to enter into an agreement. The reasonable

royalty you determine must be a royalty that would have resulted from the hypothetical negotiation, and

not simply a royalty either party would have preferred. Evidence of things that happened after the

infringement first began can be considered in evaluating the reasonable royalty only to the extent that

the evidence aids in assessing what royalty would have resulted from a hypothetical negotiation just

prior to the first infringement.

        The reasonable royalty award must be based on the incremental value that the patented invention

adds to the end product. When the infringing products or methods have both patented and unpatented

features, measuring this value requires a determination of the value added by the patented features. An

appropriate combination of royalty base and royalty rate must reflect the value attributable to the

infringing features, if any, of the Intel products and methods, and no more.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 30

(VLSI’s proposal is without modifications); see also Maxwell, Ltd. v. ZTE Corp., 5:16-cv-00179-RWS




                                              - 88 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 89 of 109



(E.D. Tex.), D.I. 223, 28-29, 2018-06-29 Instruction 7.1 (with modifications); AIPLA Model Jury

Instructions, § V.10.2.5.1 (2019) (with modifications).

       A.      VLSI Objections:

       VLSI objects to Intel’s attempt to modify the instruction as provided by this Court in the -057

case, and in particular to remove language stating that this a hypothetical and not a “real world”

negotiation. Intel’s desire to argue what would happen in the “real world” is improper as a hypothetical

negotiation has very particular requirements. See, e.g., Speedfit LLC v. Woodway USA, Inc., No. 13-

CV-1276, 2019 WL 1436306 (E.D.N.Y. Mar. 29, 2019) (noting differences in hypothetical negotiation

from how other negotiations are conducted).

       Further, VLSI objects to Intel’s attempted removal of important context for the jury of what a

reasonable royalty award must compensate for—namely the incremental value of the patented invention

to the infringing products. VLSI’s proposal properly instructs the jury that “[t]he reasonable royalty

award must be based on the incremental value that the patented invention adds to the end product.” See,

e.g., Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014) (“The essential

requirement is that the ultimate reasonable royalty award must be based on the incremental value that

the patented invention adds to the end product.”); Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd.,

807 F.3d 1283, 1304 (Fed. Cir. 2015) (“A key inquiry in the analysis is what it would have been worth

to the defendant, as it saw things at the time, to obtain the authority to use the patented technology,

considering the benefits it would expect to receive from using the technology and the alternatives it

might have pursued.”).




                                              - 89 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 90 of 109



JURY INSTRUCTION NO. 49. DAMAGES—APPORTIONMENT REQUIRED

        Any amount of damages must be based on the value attributable to the patented invention, as

distinct from unpatented features of the accused products or other factors such as marketing or

advertising, or either party’s size or market position. A royalty compensating the patent owner for

damages must reflect the value attributable to the infringing features of the product, and no more. The

process of separating the value of the allegedly infringing features from the value of all other features is

called apportionment. When the products accused of infringement have both patented and unpatented

features, your award must be apportioned so that it is based only on the value of the patented features,

and no more.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 31

(VLSI’s proposal is without modifications); see also Federal Circuit Bar Association Model Jury

Instructions § B.5.12 (2020) (with modifications).

        A.      VLSI Objections:

        VLSI objects to Intel’s alteration of the instruction as provided by this Court in the -057 case.

In particular, Intel adds reference to the parties’ market position and size, which is language Intel

modified from the model instruction, which references only the “patent holder’s” size or market

position. This language’s purpose was to prevent an assertion that a patentee is not entitled to damages

because it is small or otherwise could not make the relevant sales, facts which are irrelevant to

reasonable royalty calculations. But this language does not and cannot apply equally to both parties.

VLSI objects to Intel’s inclusion of discussion of the parties’ market position and size as misleading.

Such terms as related to Intel necessarily implicate the sales base and Intel’s extent of use and as such,

Intel seems to be attempting to discount its actual use in determining damages.




                                              - 90 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 91 of 109



       VLSI would offer Intel a compromise by both including this instruction and removing the phrase

“size or market position” entirely. However, VLSI would also agree to follow the model rule and include

“or the patent holder’s size or market position” in the instruction.

       Additionally, VLSI objects to Intel’s addition of the words “and no more” as being unnecessary

and changing the instruction to seemingly imply that it could be less than. Intel does not add “and no

more and no less.”




                                              - 91 -
        Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 92 of 109



JURY INSTRUCTION NO. 50. REASONABLE ROYALTY—RELEVANT FACTORS
                         (AGREED)

        In determining the amount of a reasonable royalty, you may consider evidence on any of the

following factors, in addition to any other evidence presented by the parties on the economic value of

the patent:

                   Any royalties received for licensing of the patent-in-suit, proving
                    or tending to prove an established royalty.
                   The rates paid by Intel to license other patents comparable to the
                    VLSI Patents.
                   The nature and scope of the license, as exclusive or non-
                    exclusive, or as restricted or non-restricted in terms of its territory
                    or with respect to whom the manufactured product may be sold.
                   The commercial relationship between the licensor and the
                    licensee, such as whether or not they are competitors in the
                    same territory in the same line of business.
                   The effect of selling the patented products or methods in
                    promoting other sales of the licensee (Intel); the existing value
                    of the claimed invention to the licensor as a generator of sales of
                    its non-patented items; and the extent of such collateral sales.
                   The duration of the VLSI Patents and the term of the license.
                   The established profitability of the products made under the
                    VLSI Patents; their commercial success; and their popularity.
                   The utility and advantages of the patented inventions over the
                    old modes or devices, if any, that had been used for achieving
                    similar results.
                   The nature of the patented inventions; the character of any
                    commercial embodiment of it as owned and produced by or for
                    the licensor; and the benefits, if any, to those who have used
                    the claimed invention.
                   The extent, if any, to which Intel has made use of the claimed
                    invention; and any evidence that shows the value of that use.
                   The portion of the profit or of the selling price that may be
                    customary in the particular business or in comparable
                    businesses to allow for the use of the inventions or analogous
                    inventions.
                   The portion of the profit that arises from the patented
                    inventions themselves as opposed to profit arising from


                                             - 92 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 93 of 109




                     unpatented features, such as the manufacturing process,
                     business risks, or significant features or improvements
                     added by the accused infringer.

                    The opinion testimony of qualified experts.
                    The amount that a licensor and a licensee would have agreed
                     upon (at the time the infringement began) if both sides had
                     been reasonably and voluntarily trying to reach an agreement;
                     that is, the amount which a prudent licensee—who desired, as
                     a business proposition, to obtain a license to manufacture and
                     sell a particular article embodying the patented invention—
                     would have been willing to pay as a royalty and yet be able to
                     make a reasonable profit and which amount would have been
                     acceptable by a patentee who was willing to grant a license.
                    Any other economic factor that a normally prudent business
                     person would, under similar circumstances, take into
                     consideration in negotiating the hypothetical license.

       No one factor is dispositive, and you can and should consider the evidence that has been

presented to you in this case on each of these factors. You may also consider any other factors which

in your mind would have increased or decreased the royalty the alleged infringer would have been

willing to pay and the patent owner would have been willing to accept, acting as normally prudent

business people.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 32;

see also AIPLA Model Jury Instructions, § V.10.2.5.3 (2019) (with modifications to remove

inapplicable instructions).




                                               - 93 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 94 of 109




JURY INSTRUCTION NO. 51. DAMAGES—[DOUBTS RESOLVED AGAINST
                         INFRINGER] [RESOLUTION OF DOUBTS]18

        Any doubts that you may have on the issue of damages due to Intel’s failure to keep proper

records should be decided in favor of VLSI. Any confusion or difficulties caused by Intel’s records

also should be held against Intel, not VLSI.

        [VLSI does not believe this instruction should be mutual, however, should the Court so

decide, VLSI proposes the following from VLSI v. Intel: If you believe that on any issue you must

decide, including, but not limited to, damages that either party has failed to keep proper records, then

any confusion or difficulty that you encounter in resolving the issue should be held against the party

who failed to keep the records and not against the other party.]

        [On any issue you must decide—including, but not limited to, damages—if you determine

either party has failed to keep proper records, then any confusion or difficulty that you encounter in

resolving the issue should be held against the party who failed to keep the records and not against

the other party.]

Source: AIPLA Model Jury Instructions, § V.10.3 (2019); alternative from VLSI Technology LLC

v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 33 (with modifications).

        A.      VLSI Objections:

        VLSI objects to any mutuality of this instruction. Intel repeatedly failed to produce materials

in this litigation and then has attempted to use its failure to produce data (including financial data)

against VLSI. In the past couple weeks alone, Intel had to be ordered by the Court to produce

necessary financial information.




18
  Intel objects to this instruction in its entirety. It is unnecessary and will be confusing to the jury.
To the extent an instruction regarding the resolution of doubts is deemed necessary, Intel proposes
the instructions herein.



                                                 - 94 -
Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 95 of 109




As an alternative, VLSI proposes the language used by this Court in the -057 case.




                                       - 95 -
         Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 96 of 109




JURY INSTRUCTION NO. 52. DAMAGES—COMPARABLE AGREEMENTS19

         The existence of any comparable damage agreement or other transactions may inform your

decision as to the proper amount and form of the reasonable royalty award.

         Whether a particular patent agreement or other transaction is comparable to the hypothetical

license depends on many factors, such as whether they involve comparable technologies, comparable

economic circumstances, comparable structures and comparable scope. An agreement may be

comparable even if the patented technology and economic circumstances of the agreement are not

identical to the hypothetical negotiation. While the parties to the hypothetical negotiation assume a

patent is valid and infringed, an agreement may be comparable even if there has been no

determination or assumption by the parties to the agreement that the patent is valid and infringed or

used. The question is whether the agreement is sufficiently comparable that it provides a reasonable

indication of how the parties to the hypothetical negotiation would have negotiated a license to the

asserted patents. To the extent that an agreement is not comparable to the hypothetical license to the

Asserted Patents, it should not be used to determine the amount or form of any reasonable royalty

award.

         [However, if you choose to rely upon evidence from any license agreements, you must

account for any differences between those licenses and the hypothetically negotiated license between

the patent owner and the accused infringed in terms of the technologies and economic circumstances

of the contracting parties when you make your reasonable royalty determination. While the parties

to the hypothetical negotiation assume as patent is valid and infringed, an agreement may be

comparable even if there has been no determination or assumption by the parties to the agreement



19
  VLSI does not believe that this instruction should be given. However, it if is given, VLSI
proposes a modified instruction from VLSI v. Intel.



                                                - 96 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 97 of 109




that the patent is valid and infringed. However, this is one of the differences you may consider in

determining whether a license agreement is comparable to the hypothetically negotiated license. The

hypothetical license is deemed to be a voluntary agreement. When determining if a license agreement

is comparable to the hypothetical license, you may consider whether the license agreement is or was

between parties who were involved in a lawsuit.] [The hypothetical license is deemed to be a

voluntary agreement. When determining if a license agreement is comparable to the hypothetical

license, you may consider whether the license agreement is between parties who were involved in a

lawsuit and whether any payment terms set forth in the license agreement were influenced by a desire

to avoid the costs and burden of further litigation, and thus do not reflect the value that the parties

attributed to the patented invention.]

        Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at

No. 34 (with modifications); see also, e.g., ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 873-874

(Fed. Cir. 2010); LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 78 (Fed. Cir. 2012).

        A.      VLSI Objections:

        VLSI does not believe any instruction is appropriate. However, should an instruction be

given, VLSI proposes a slightly modified version of the instruction provided in the -057 case.

        VLSI further objects to Intel’s alterations to the model instruction and the instruction as given

in the -057 case. Intel’s proposal is unclear with regard to how to treat different licenses despite their

differences, and improperly singles out litigation settlements as being relevant to cost-avoidance,

while ignoring that many parties agree to license agreements outside of litigation to avoid the costs

of litigation. Further, Intel’s formulation improperly assumes that licenses arising from litigation are

not voluntary, and ignoring that such licenses reflect a necessary element of a hypothetical

negotiation—namely the assumption (or at least recognized risk) of infringement.




                                                  - 97 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 98 of 109




       Intel’s proposed formulation further fails to instruct the jury that it must account for any

differences between the allegedly comparable licenses and the hypothetically negotiated license, as

Federal Circuit case law mandates. See, e.g., ResQNet.com, Inc. v. Lansa, Inc, 594 F.3d 860, 873

(Fed. Cir. 2010) (finding reversible error when district court failed to account for technological and

economic differences between allegedly comparable licenses and hypothetically negotiated license).

“[D]istrict courts performing reasonable royalty calculations [must] exercise vigilance when

considering past licenses to technologies other than the patent in suit” and “must account for

differences in the technologies and economic circumstances of the contracting parties.” VirnetX, Inc.

v. Cisco Sys., 767 F.3d 1308, 1330 (Fed. Cir. 2014).




                                                - 98 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 99 of 109




JURY INSTRUCTION NO. 53. DAMAGES—LUMP SUM VS. RUNNING ROYALTY20

        Reasonable royalty awards can take the form of a lump sum payment. A lump sum payment

is equal to an amount that the alleged infringer would have paid at the time of a hypothetical

negotiation for licensing covering all the sales of the licensed product, both past and future.

        When a lump sum is paid, the infringer pays a single price for a license covering both past

and future infringing sales.

        In determining whether a lump sum payment is appropriate, you may consider whether the

parties to the hypothetical negotiation accepted lump sum payments in connection with comparable

patent agreements, if any.

        Reasonable royalty awards may also take the form of a running royalty based on the revenue

from or the volume of sales of the licensed products. A running royalty can be calculated, for

example, by multiplying a royalty base by a royalty rate.

        Running royalty awards may also be calculated as a lump sum over a certain period of time

as VLSI has done here, or as an effective per-unit rate for each infringing unit multiplied by the total

number of infringing units.

        It is up to you, based on the evidence, to decide what type of royalty, if any, is appropriate in

this case, provided that it compensates the patent owner for any infringement in accordance with all

of the instructions I have given you.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 35

(with modifications).




20
 VLSI does not believe that any instruction is necessary or appropriate. However, it if is given,
VLSI proposes a modified instruction from VLSI v. Intel.



                                                 - 99 -
       Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 100 of 109




         A.          VLSI Objections:

         VLSI objects to the inclusion of this instruction. The jury should only be asked to assess past

damages.

         VLSI nevertheless provides its alternative proposal if an instruction is given, which is

modified from the instruction provided in the -057 case and provides a correct assessment of the law.

To the extent Intel objects that the instruction “suggests . . . damages must be awarded,” (as it did in

the -057 case) such an objection is without merit as VLSI’s instruction is fully consistent with the

governing statute, which requires that damages “shall” be awarded “in no event less than a

reasonable royalty.” 35 U.S.C. § 284 (“Upon finding for the claimant the court shall award the

claimant damages adequate to compensate for the infringement, but in no event less than a reasonable

royalty . . . .”).




                                                 - 100 -
      Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 101 of 109




JURY INSTRUCTION NO. 54. DAMAGES—DATE OF COMMENCEMENT OF
                         DAMAGES

       If you find infringement of one or more valid patent claims, you must determine the amount

of damages for the infringing activity that occurred during the damages period for this case. For

both the ’187 and ’522 patents, the damages period began on March 1, 2019, which is the date on

which Intel was put on notice of VLSI’s claims that Intel infringes the two patents. For the ’187

patent, the damages period continues through December 31, 2020 [provided Intel updates its

financial data through that date], which is the date through which Intel has provided financial data

for its activities that are accused of infringement here. For the ’522 patent, the damages period

continued until November 20, 2020, which is the date on which the ’522 patent expired. This does

not mean that the infringement did not occur at other times; it only means that this is the damages

period at issue before you in this case. If you find that Intel infringed multiple patents, even by a

single infringing act, and if you award a reasonable royalty for the infringement, then you may award

separate royalties to VLSI for each patent that was infringed.

Source: Federal Circuit Bar Association Model Jury Instructions § B.5.10 (2020) (with

modifications); AIPLA Model Jury Instructions § V.10.2.5.6 (2019).

       A.      VLSI Objections:

       VLSI objects to Intel’s removal of the time frame for which damages must be determined as

misleading and likely to lead to juror confusion and error. Further, Intel’s removal of the necessary

time frame for each patent in suit is improper and contrary to law. See Applied Med. Resources

Corp. v. U.S. Surgical Corp., 435 F.3d 1356, 1362 (Fed. Cir. 2006) (“Because the determination of

reasonable royalty damages is tied to the infringement being redressed, a separate infringement

beginning at a different time requires a separate evaluation of reasonable royalty damages.”). See




                                               - 101 -
      Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 102 of 109




also Stickle v. Heublein, Inc., 716 F.2d 1550, 1561 n. 8 (Fed. Cir. 1983) (“a patent owner has every

right to demand royalties for each patent he holds”).




                                               - 102 -
      Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 103 of 109




JURY INSTRUCTION NO. 55. COURT FINDING OF INTEL PRE-TRIAL
                         MISCONDUCT

        The Court finds that Intel engaged in misconduct during the pre-trial process. In particular,

Intel offered a deal under which VLSI would narrow its case and then, in exchange, Intel would

narrow its own case. VLSI accepted the deal and, as agreed, narrowed its case in a timely

manner. Intel, however, then refused to narrow its own case in exchange, as it had promised it

would. As a result, Intel received a benefit from the deal but then did not provide in return the benefit

it had promised VLSI. The Court finds that Intel’s failure to abide by the terms of the deal was

improper and prejudicial to VLSI and, among other things, made it more difficult and more

expensive for VLSI to prepare its case for trial. You are entitled to take Intel’s misconduct into

account in rendering your decision in this case.

        A.      VLSI Objections:

        Intel’s objections to this instruction are without merit. Intel proposed a narrowing agreement

to VLSI with VLSI accepted. VLSI provided its narrowing (including dropping a significant number

of claims—by dropping indirect infringement of all claims of both the ‘187 and ‘522 Patents). Intel

refused to then similarly narrow the case by dropping prior art, instead requiring that VLSI drop

direct infringement of particular claims for it to drop any alleged prior art combinations. This was

improper and highly prejudicial to VLSI. VLSI continues to reserve all rights related to such

misconduct.




                                                - 103 -
      Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 104 of 109




JURY INSTRUCTION NO. 56. DUTY TO DELIBERATE (AGREED)

        It is now your duty to deliberate and to consult with one another in an effort to reach a verdict.

Each of you must decide the case for yourself, but only after an impartial consideration of the

evidence with your fellow jurors. During your deliberations, do not hesitate to re-examine your own

opinions and change your mind if you are convinced that you were wrong. But do not give up on

your honest beliefs because the other jurors think differently, or just to ﬁnish the case.

        Remember at all times, you are the judges of the facts. You have been allowed to take notes

during this trial. Any notes that you took during this trial are only aids to memory. If your memory

differs from your notes, you should rely on your memory and not on the notes. The notes are not

evidence. If you did not take notes, rely on your independent recollection of the evidence and do not

be unduly inﬂuenced by the notes of other jurors. Notes are not entitled to greater weight than the

recollection or impression of each juror about the testimony.

        When you go into the jury room to deliberate, you may take with you a copy of this charge,

the exhibits that I have admitted into evidence, and your notes. You must select a jury foreperson to

guide you in your deliberations and to speak for you here in the courtroom.

        Your verdict must be unanimous. After you have reached a unanimous verdict, your jury

foreperson must ﬁll out the answers to the written questions on the verdict form and sign and date it.

After you have concluded your service and I have discharged the jury, you are not required to talk

with anyone about the case.

        If you need to communicate with me during your deliberations, the jury foreperson should

write the inquiry and give it to the court security ofﬁcer. After consulting with the attorneys, I will

respond either in writing or by meeting with you in the courtroom. Keep in mind, however, that you

must never disclose to anyone, not even to me, your numerical division on any question.




                                                 - 104 -
      Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 105 of 109




Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 37;

Fifth Circuit Pattern Jury Instructions 2020, with revisions through June 2020, § 3.7.




                                               - 105 -
      Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 106 of 109




JURY INSTRUCTION NO. 57. SOCIAL MEDIA INSTRUCTION (AGREED)

        During your deliberations, you may not communicate any information about this case to

anyone by any means. For example, do not talk face-to-face or use any electronic device or media,

such as the telephone, a cell phone, smartphone, PDA, tablet or computer, the Internet, any Internet

service, any text or instant messaging service, any Internet chat room, blog or website such as

Facebook, LinkedIn, YouTube, Snapchat, Instagram or Twitter, or any other way to communicate.

You may not communicate to anyone any information about this case or conduct any research about

this case until this case is over, and I accept your verdict.

        In other words, you cannot talk to anyone on the phone, correspond with anyone, or

electronically communicate with anyone about this case. You can only discuss the case in the jury

room with your fellow jurors during deliberations.

        You may now proceed to the jury room to begin your deliberations.

Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at No. 38;

MV3 Partners, LLC v. Roku, Inc., No. 6:18-cv-00308-ADA (W.D. Tex.), D.I. 379, 32 (with

modifications).




                                                 - 106 -
      Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 107 of 109




                                      STIPULATION

[The stipulation of the parties should not be read in open court.]

The parties have agreed to the following stipulation

                                                                                        :

                 




                                      
                  
Source: VLSI Technology LLC v. Intel Corp., No. 6:21-cv-00057 (W.D. Tex.), D.I. 563 at Stipulation

(modification only to reflect the percentage as relevant to this case).




                                                - 107 -
    Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 108 of 109




Dated: April 5, 2021                        By:      /s/ Andy Tindel


Morgan Chu (pro hac vice)                   J. Mark Mann (Texas Bar No. 12926150)
Benjamin W. Hattenbach (pro hac vice)       mark@themannfirm.com
Iian D. Jablon (pro hac vice)               G. Blake Thompson (Texas Bar No.
Alan J. Heinrich (pro hac vice)             24042033)
Ian Robert Washburn (pro hac vice)          blake@themannfirm.com
Amy E. Proctor (pro hac vice)               MANN | TINDEL | THOMPSON
Dominik Slusarczyk (pro hac vice)           300 W. Main Street
Elizabeth C. Tuan (pro hac vice)            Henderson, TX 75652
Charlotte J. Wen (pro hac vice)             Telephone: (903) 657-8540
Brian Weissenberg (pro hac vice)            Facsimile: (903) 657-6003
Benjamin Monnin (pro hac vice)
Jordan Nafekh (pro hac vice)                Andy Tindel (Texas Bar No. 20054500)
IRELL & MANELLA LLP                         atindel@andytindel.com
1800 Avenue of the Stars, Suite 900         MANN | TINDEL | THOMPSON
Los Angeles, California 90067               112 E. Line Street, Suite 304
Telephone: (310) 277-1010                   Tyler, Texas 75702
Facsimile: (310) 203-7199                   Telephone: (903) 596-0900
mchu@irell.com                              Facsimile: (903) 596-0909
bhattenbach@irell.com
ijablon@irell.com                           Craig D. Cherry (Texas Bar No. 24012419)
aheinrich@irell.com                         ccherry@haleyolson.com
iwashburn@irell.com                         HALEY & OLSON, P.C.
aproctor@irell.com                          100 N. Ritchie Road, Suite 200
dslusarczyk@irell.com                       Waco, Texas 76701
etuan@irell.com                             Telephone: (254) 776-3336
cwen@irell.com                              Facsimile: (254) 776-6823
bweissenberg@irell.com
bmonnin@irell.com                           Attorneys for VLSI Technology LLC
jnafekh@irell.com

Babak Redjaian (pro hac vice)
IRELL & MANELLA LLP
840 Newport Center Drive, Suite 400
Newport Beach, California 92660
Telephone: (949) 760-0991
Facsimile: (949) 760-5200
mstrub@irell.com
bredjaian@irell.com




                                        - 108 -
      Case 6:21-cv-00299-ADA Document 485 Filed 04/12/21 Page 109 of 109




                                 CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via email, to all counsel of record, on April 5, 2021.



                                                         /s/ Benjamin Monnin
                                                           Benjamin Monnin




                                               - 109 -
